              Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 1 of 12




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
 4
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6

 7   Attorneys for Defendant Michael Lacey

 8                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ARIZONA
 9

10   United States of America,                        NO. CR-18-00422-PHX-SMB
11                            Plaintiff,              DEFENDANT MICHAEL LACEY’S
12   vs.                                              REPLY IN FURTHER SUPPPORT OF
                                                      HIS MOTION TO AMEND HIS
13   Michael Lacey, et al.,                           CONDITIONS OF PRETRIAL
                                                      RELEASE AND MOTION FOR
14
                         Defendants.                  EXPEDITED RELIEF
15
                                                      (Expedited oral argument requested)
16

17
             Defendant Michael Lacey, by and through his undersigned attorneys, hereby submits the
18
     instant reply in further support of his Motion to Amend his Conditions of Pretrial Release
19
     (“Motion”) (Doc. 503) in which Mr. Lacey seeks an order from this Court vacating the requirement
20
     that he wear an electronic monitoring anklet. Mr. Lacey’s Pretrial Services officer, who has
21
     monitored him for one year, does not oppose the Motion.
22
             The government opposes the Motion (see Doc. 516), claiming it was not properly brought
23
     before this Court because Mr. Lacey to failed allege changed circumstances. The government is
24
     wrong on the law and the facts. Pretrial Services has monitored Mr. Lacey for a year and does not
25
     oppose his Motion. Observation and supervision for over a year is new factual information and,
26

27

28
             Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 2 of 12




 1   combined with other changed circumstances, demonstrates that this Motion is properly before this
 2   Court, even under the government’s interpretation of the law.
 3          The remainder of the government’s opposition focused on one issue—its belief that its case
 4   against Mr. Lacey is strong and its suggestion that this factor, alone, supports denial of the Motion.
 5   The government wants this Court to ignore Mr. Lacey’s career, contributions to this District, and
 6   his strong personal and professional ties to this District. Further, it appears that the government
 7   wants this Court to ignore the most salient factor in ruling on the Motion—the fact that Mr. Lacey’s
 8   Pretrial Services officer, who has monitored him for a year, does not oppose the Motion. The
 9   government’s invitation to ignore the full range of statutory factors should be rejected. The relevant
10   statute directs courts to consider: the defendant’s history and characteristics; danger to the
11   community; and nature of the offense and weight of the evidence, see 18 U.S.C. § 3142(g), each of
12   which weigh in favor of granting the Motion.
13   I.     Mr. Lacey’s Motion is properly before this Court.1
14          There is no binding authority that restricts this Court’s ability to amend Mr. Lacey’s
15   conditions of release absent changed circumstances.2 Indeed, the plain language of the relevant
16   statute indicates that a “judicial officer may at any time amend the order to impose additional or
17   different conditions of release.” 18 U.S.C. § 3142(c)(3). “[L]egislative history—no matter how
18   clear—can’t override statutory text.” Hearn v. Western Conf. of Teamsters Pension Trust Fund, 68 F.3d
19   1
              Ms. Henze Cook took no part in drafting the merits of the Motion. She signed the
20   pleading because she drafted the paragraph about the interlocutory sales and contacted Mr.
     Lacey’s Pretrial Services officer about his position on the Motion.
21   2
              Additionally, this Motion is not a request for a second detention hearing. Previously, when
     the parties appeared for the detention hearing, the parties informed the Court that they had reached
22   an agreement on conditions of release. Instead of holding a hearing, taking evidence, and issuing an
     opinion addressing the § 3142(g) factors, the Court accepted the parties’ agreement. (See Am. Min.
23   Entry, Doc. 62.) That proceeding does not qualify as a detention hearing under § 3142(f). See United
24   States v. Gourley, 936 F. Supp. 412, 415 (S.D. Tex. 1996) (concluding that a preliminary hearing in
     which there was no evidence presented or issuance of a ruling on the § 3142(g) factors did not qualify
25   as a hearing under § 3142(f) and pursuit of a hearing afterwards did not require presentation of
     changed circumstances). Consequently, Mr. Lacey’s instant Motion does not constitute a request to
26   “reopen[]” a detention hearing under § 3142(f), meaning that Mr. Lacey was under no obligation to
     show changed circumstances.
27

28
                                                       2
              Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 3 of 12




 1   301, 304 (9th Cir. 1995). Nor should this Court abandon the plain language of this statute based on
 2   unpublished decisions from other courts. (See Gov’t’s Opp’n at 3-4.) Instead, the plain text of this
 3   statute vests this Court with the authority to amend conditions of release “at any time.” 18 U.S.C.
 4   § 3142(c)(3).
 5           That said, even if this Court determines that Mr. Lacey must present changed circumstances,
 6   he has done so. First, there has been a material development in this case—one that the government
 7   completely ignores: Mr. Lacey’s Pretrial Services officer does not believe that continued use
 8   of an electronic monitoring anklet is necessary. This recommendation is based on one year of
 9   monitoring Mr. Lacey, which was not available at the time Mr. Lacey agreed to the government’s
10   proposed conditions of pretrial release. Second, Mr. Lacey’s health has been impacted as this case
11   has progressed. He has gained weight; he experiences significantly more stress on a day-to-day basis
12   than he did prior to his arrest; he was briefly hospitalized, and now takes a blood pressure
13   medication, all of which was a wake-up call on the importance of maintaining good health. To do
14   so, he seeks ability to swim, which his doctor recommends. (See Mot. Ex. A.) These health-related
15   developments, too, were not known at the time the original conditions of release were set. Further,
16   at the time these conditions were set, Mr. Lacey understood that he would be able to shower while
17   wearing the anklet and, based on that fact, did not understand the anklet to preclude swimming. In
18   any event, at this time, regaining the ability to swim is critical to his overall health.
19   II.     This Court should grant the Motion.
20
             A.      Mr. Lacey’s personal characteristics and history (which the government
21                   ignored) weigh in favor of removal of the anklet.
             The government has ignored (and wants this Court to ignore) Mr. Lacey’s character,
22
     professional accomplishments, charitable contributions, and his strong familial ties to this District
23
     and the United States. As set forth in greater detail in the Motion and incorporated herein by
24
     reference, Mr. Lacey is seventy years old and has resided in Arizona for fifty-three years. He owns
25

26

27

28
                                                          3
              Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 4 of 12




 1   property in this District and lives in this District with his wife, also a long-term Arizona resident. 3
 2   Many decades ago, Mr. Lacey began his career as a journalist in this District. He achieved great
 3   success, culminating in co-ownership of a nationwide newspaper conglomerate that received
 4   numerous awards including the Pulitzer Prize. He generously invested in this District, donating
 5   funds to various non-profit organizations and creating paid digital fellowships for minority
 6   journalists, among other philanthropic endeavors. The government has not disputed these facts.
 7   Nor has the government disputed Mr. Lacey’s well-documented history of litigating cases to their
 8   conclusion. As is consistent with his litigation history (see Mot. at 4 n.2, 7, 11), Mr. Lacey has
 9   mounted and will continue to mount a vigorous defense to the instant charges.
10           Most importantly, the government was silent as to the fact that Mr. Lacey’s Pretrial Services
11   officer does not oppose this Motion based on monitoring Mr. Lacey for one year.
12           Instead of addressing these factors, the government attempts, unconvincingly, to cast Mr.
13   Lacey as a liar. In an effort to cast aspersions on Mr. Lacey, the government points to sanctions
14   imposed against the corporation Backpage.com, LLC in the case captioned Backpage.com, LLC v.
15   Dart, CV-15-06340 after remand from the Seventh Circuit. (See Gov’t’s Opp’n at 5-6.) According
16   to the government, because the corporate entity Backpage.com, LLC pleaded guilty in a criminal
17   case in this District (United States v. Backpage.com, LLC, 18-CR-465, Doc. 8-001), and because the
18   court in Backpage.com, LLC v. Dart, CV-15-06340 sanctioned the corporation for making statements
19   in that earlier litigation that, at first blush, appear to be at odds with the guilty plea the corporation
20   took in this Court, Mr. Lacey, who was not a party to that litigation, is a liar. (See id.) Notably, the
21   government’s claim fails to take into account that the civil litigation in Backpage.com, LLC v. Dart,
22   CV-15-06340, was commenced months after Backpage.com, LLC was sold to Carl Ferrer, its long-
23   time Chief Executive Officer (now the government’s chief witness), that the sanctions motion was
24   unopposed by Ferrer, and was based on an affidavit Ferrer had submitted to the court. Therefore,
25   at the time this action began (and at the time of Backpage’s guilty plea), Mr. Lacey no longer had any
26
     3
            During the briefing on this Motion, Mr. Lacey and his wife completed a trip outside the
27   continental United States, traveling to Hawaii on March 27, 2019 and returning as planned.
28
                                                         4
              Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 5 of 12




 1   interest in the company and made no submissions to the court. The imposition of sanctions in a
 2   case to which Mr. Lacey was a stranger does nothing to impugn his character, much less his honesty
 3   and integrity, and to claim otherwise is misleading.
 4           In the government’s second attempt to cast Mr. Lacey as a liar, the government points to
 5   sanctions that were imposed in a civil action litigated in the State of Washington in the case captioned
 6   R.O. v. Medalist Holdings, Inc., No. 17-2-04897-1. Again, the details of this litigation and the sanctions
 7   imposed do not impugn Mr. Lacey’s honesty or integrity. In that case, the plaintiff sued several
 8   corporations and individuals, including Mr. Lacey. On May 18, 2018, a few weeks after Ferrer
 9   pleaded guilty in a criminal action in this Court (United States v. Ferrer, 18-CR-464, Doc. 7-2), the
10   plaintiffs in the R.O. civil action brought a motion for sanctions. In the motion, they assail the
11   deposition testimony of the general counsel for Backpage.com, LLC as well as the discovery
12   responses of the corporation for being at odds with Ferrer’s guilty plea. (See Pls.’ Mot. for Sanctions,
13   R.O. v. Medalist Holdings, Inc., attached hereto as Ex. A, at 5-9.) Critically, the motion indicates that
14   Mr. Lacey made no substantive statements in response to the complaint or discovery demands,
15   instead asserting his Fifth Amendment rights. (See id. at 8.) Consequently, Mr. Lacey’s submissions
16   played no role in the court’s determination to impose sanctions based on false statements. (See Jun.
17   28, 2018 Order, R.O. v. Medalist Holdings, Inc. at 7-11.) Instead, the court’s ruling was based on Mr.
18   Ferrer’s guilty plea and the substantive discovery responses of the corporation. Again, this claim is
19   baseless and misleading.
20           Additionally, the government claims that Mr. Lacey’s creation of a foreign trust renders him
21   a risk of flight. Mr. Lacey created the trust with the assistance of counsel for the benefit of his sons
22   at a time when the California prosecution had been dismissed and there were no charges pending
23   against him in this District. The creation of foreign trusts does not violate any law. Further, the
24   government’s complaint that it has been unable to “locate[]” the trust is disingenuous. (Gov’t’s
25   Opp’n at 7.) Shortly after forming the trust, Mr. Lacey declared it in a filing with the Internal
26   Revenue Service (“IRS”). Subsequently, he filed a Report of Foreign Bank and Financial Accounts
27   (commonly referred to as an FBAR); which identified the bank, trustee, and other information on
28
                                                         5
              Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 6 of 12




 1   the trust, and included a copy of the trust. The government (through the IRS), has had documents
 2   declaring the existence and location of the trust since March 7, 2018. The government obtained
 3   documents related to the trust a second time by subpoenaing them from the attorney who assisted
 4   Mr. Lacey with its formation, and a third time as part of reciprocal discovery in this case.
 5   Consequently, it is unclear why the government is claiming to be unable to “locate[]” the trust,
 6   particularly because the government has subjected the trust to four different forms of pretrial
 7   forfeiture. (See Mot. at 11.) Mr. Lacey has not been deceptive about his formation of a lawful trust
 8   for his sons, formed when there were no charges pending against him, and which has been reported
 9   to the government several times.
10           In sum, Mr. Lacey has strong familial and professional ties to this District and does not
11   present a risk of flight. His pretrial services officer does not oppose the Motion. The government
12   has said nothing to dispute these facts and they weigh heavily in favor of granting the Motion.
13
             B.      Risk of danger to the public (which the government failed to address) weighs
14
                     in favor of removal of the anklet.
15           Although vocal in the past, the government was silent as to how discontinuation of use of
16   the anklet presented a risk of danger to the public. In light of this concession, and because the
17   purported harm that Mr. Lacey is alleged to have caused was related solely to operation of the
18   Backpage website, which has not operated for over a year, this factor is a non-issue.
19

20           C.      Nature of the offense and weight of the evidence (the sole focus of the
                     government’s opposition) does not outweigh the other factors.
21
             The government’s brief suggests that the only factor this Court should consider is the nature
22
     of the offenses and purported weight of the evidence against Mr. Lacey. (See Gov’t’s Opp’n at 7-
23
     17.) The government’s exclusive reliance on this factor is misplaced because the law requires
24
     consideration of this factor in addition to Mr. Lacey’s personal characteristics and history, and the risk
25
     of danger to the public, and the Ninth Circuit has repeatedly explained that the nature of offenses
26
     and weight of the evidence is “the least important of the various factors.” E.g., United States v. Motamedi,
27

28
                                                          6
              Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 7 of 12




 1   767 F.2d 1403, 1407 (9th Cir. 1986) (reversing denial of pretrial release) (emphasis added). More
 2   importantly, the government has overstated the weight of its purported case against Mr. Lacey.4
 3           As set forth in greater detail in other submissions and incorporated herein by reference, the
 4   government’s case—which seeks to punish publishers not for their own speech but for providing a
 5   platform that publishes the speech of third parties—presents significant First Amendment issues.
 6   (See, e.g., Defs.’ Joint Reply to Resp. to Mot. to Dismiss, Doc. 507, at 8-21.) Numerous courts have
 7   held that the First Amendment bars the government from criminalizing Internet advertising based
 8   on the assumption that some of the ads may propose illegal transactions. See, e.g., Backpage v.
 9   McKenna, 881 F. Supp. 2d 1262, 1281-82 (W.D. Wash. 2012) (invalidating criminal statute targeting
10   internet ads and recognizing Backpage as a platform for speech). Indeed, “[t]he government may
11   not suppress lawful speech as a means to suppress unlawful speech. Protected speech does not
12   become unprotected merely because it resembles the latter. The Constitution requires the reverse.”
13   Ashcroft v. Free Speech Coalition, 535 U.S. 234, 255 (2000). Thus, speech is presumed to be protected and
14   must be treated as such until the government has proved its case. See Ashcroft v. A.C.L.U., 535 U.S.
15   564, 573 (2002). Under these well-settled principles, the central theme of the indictment—the
16   assumption that ads for lawful adult services can be equated with ads for illegal transactions—is
17   impermissible.
18           Moreover, when the government seeks to hold a publisher criminally liable for the speech
19   of third parties, the government must prove that the defendant-publisher knew that the specific speech
20   that is the basis for criminal charges was unlawful and that the defendant-publisher had the specific
21   intent to violate the law. See, e.g., Smith v. California, 361 U.S. 147, 153-54 (1959) (striking law imposing
22   criminal sanctions on the sale of obscene books without any required scienter, because absent proof
23   that a seller had knowledge, “he will tend to restrict the books he sells” and the law would “impose
24   a severe limitation on the public’s access to constitutionally protected matter”). The indictment
25

26
     4
             Although the government’s case will be challenged in greater detail and on more extensive
     grounds in other submissions to this Court, a brief discussion of the shortcomings of the
27   government’s case is provided herein.
28
                                                          7
              Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 8 of 12




 1   contains no allegations that satisfy the scienter requirement for prosecution of publishers for
 2   publishing third-party speech. (See Joint Repl. at 17-20.)
 3           Further, there is no indication in any public filing that the government can establish the
 4   specific intent required to obtain a conviction under the Travel Act, 18 U.S.C. § 1952, for facilitating
 5   prostitution.5 To establish a Travel Act violation, the government must establish that the “accused
 6   formed a specific intent to . . . facilitate” a violation of state law. United States v. Gibson Specialty Co.,
 7   507 F.2d 446, 449 (9th Cir. 1974). In Gibson Specialty, a punchboard/pulltab manufacturer sold and
 8   shipped its products to buyers located in Montana, where it was unlawful to possess punchboards
 9   and pulltabs. The manufacturers were charged with facilitating the commission of games of chance
10   in Montana in violation of Montana law under the Travel Act. The Court explained that, to establish
11   that a manufacturer violated the Travel Act through sale of products to Montanans, “the prosecutor
12   must show that the manufacturer in some significant manner associated himself with the purchaser’s
13   criminal venture for the purpose of its advancement.” Id. In affirming dismissal of the Travel Act
14   charges, the Court “assumed” that the defendants were aware of the Montana law and that the
15   prosecutors’ construction of it was correct; however, even with those assumptions, the Court could
16   not “find that the defendants by selling to Montanans intended, within the meaning of the [T]ravel
17   [A]ct, to facilitate a violation of state law.” Id. at 450; accord United States v. Prince, 529 F.2d 1108,
18   1112 (6th 1976) (“[T]he Travel Act only reaches those who engage in interstate activities with
19   intent to perform other illegal acts. Thus there is a requirement of a separate intent related to
20   the use of interstate facilities which is different from the intent required to commit the
21   underlying State offense.”).
22

23

24   5
             Defendants are charged under 18 U.S.C. § 1952(a)(3)(A), which states: “Whoever
     travels in interstate or foreign commerce or uses the mail or any facility in interstate or foreign
25   commerce, with intent to . . . (3) otherwise promote, manage, establish, carry on, or facilitate
26   the promotion, management, establishment, or carrying on, of any unlawful activity, and
     thereafter performs or attempts to perform-- (A) an act described in paragraph (1) or (3) shall
27   be fined under this title, imprisoned not more than 5 years, or both . . . .”
28
                                                           8
              Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 9 of 12




 1           Under Gibson Specialty, it is not enough for the government to show that defendants
 2   knew that prostitution was a state crime or that defendants learned, after publication, that
 3   some of the website’s users had placed ads that appeared to be for lawful adult services such
 4   as escorting, massage, or erotic dance, but were, instead, ads for prostitutes. Gibson Specialty
 5   mandates that the government must prove that the defendants (1) knew that a particular ad
 6   was an ad for prostitution; (2) published the ad with the specific intent to use the internet to
 7   facilitate prostitution; and (3) intended to facilitate prostitution in “significant” association
 8   with the ad’s author (the website user).
 9           There is not a single allegation in the indictment that meets this standard. Instead, the
10   indictment alleges that defendants were aware that:
11
                 • the “vast” or “overwhelming” majority of the ads posted to the website were for
12                 prostitution (Indict. at ¶¶ 9, 34);
                 • government agencies and non-profits believed that ads had been posted to the
13
                   website by prostitutes (id. at ¶¶ 74, 86, 97, 141, 144); and,
14               • prosecutions for pimping or other crimes had occurred which involved ads that had
                   been posted to the website (although indictment does not allege that the ads at issue
15                 offered sex acts in exchange for money) (id. at ¶¶ 71, 76, 92).
16   In its opposition, the government points to Mr. Lacey’s correspondence with public-relations
17   consultants after learning that murder victims had placed ads on Backpage (among other sites) or in
18   anticipation of media coverage of Backpage as “proof” he knew that Backpage facilitated
19   prostitution. (Gov’t’s Opp’n at 10-11.) None of these allegations tie a specific defendant (Mr. Lacey
20   or otherwise) to a specific ad pre-publication or allege that a defendant authorized publication of an
21   ad for illegal conduct with the specific intent to facilitate illegal conduct via the internet or show that
22   any of the defendants worked in “significant” association with the ad author (let alone that they
23   knew any of the users who posted ads on the website). Instead, these allegations purport to establish
24   insufficient general intent.6
25

26
     6
             See Doe v. GTE Corp., 347 F.3d 655, 659 (7th Cir. 2003) (“Even entities that know the
     information’s content do not become liable for the sponsor’s deeds. Does a newspaper that
27   carries an advertisement for ‘escort services’ or ‘massage parlors’ aid and abet . . . prostitution,
28
                                                         9
                Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 10 of 12




 1              Indeed, the government has repeatedly conceded that it is proceeding on a theory of general
 2   intent.7
 3              Against this backdrop, the government has trotted out arguments that have already been
 4   refuted in other pleadings. For example, the government criticizes Mr. Lacey for omitting discussion
 5   of the pleas of Carl Ferrer and Dan Hyer; however, those pleas do nothing to advance the
 6   government’s case. Carl Ferrer stated that he had “long been aware that the great majority of these
 7   advertisements are, in fact, advertisements for prostitution services.” (United States v. Ferrer, 18-CR-
 8   464, Doc. 7-2 at 13.) Dan Hyer stated that he knew “that the great majority of the ads . . . were
 9   actually offering illegal prostitution services.” (United States v. Lacey, 18-CR-422, Doc. 271 at 10.)
10   These statements suggest, at best, general knowledge and not the requisite specific intent. Moreover,
11   this Court should reject the government’s invitation to accept these pleas, which have never
12   been tested, as substantive evidence against Mr. Lacey. 8
13              The government points to two prosecutions related to the website www.redbook.com to
14   claim that website operators can be held liable for third-party speech. (Govt’s’ Opp’n at 11-12.) As
15   previously noted, those cases have no bearing on the First Amendment issues in this case because
16   those defendants pleaded guilty, raised no First Amendment defenses, and were accused of conduct
17
     if it turns out that some (or many) of the advertisers make money from that activity? How
18   about Verizon, which furnishes pagers and cell phones to drug dealers?”).
     7         See Nov. 29, 2018 Ltr. from R. Jones to M. Piccarreta, attached hereto as Ex. B at 3
19   (“Backpage knew that every ad had the potential for facilitating prostitution services . . . .”); see also
20
     Excerpts from Oct. 5, 2018 Transcript, attached hereto as Ex. C at 102 (“[W]hat’s at issue in this
     case . . . Did [defendants] know that the vast majority of these advertisements that went up on this
21   Web site were for prostitution.”). Gibson Specialty makes it clear that a defendant cannot be convicted
     because an ad for legal adult services had the “potential” to be an ad for prostitution or because the
22   government or its witnesses claim that “the vast majority” of the ads were for prostitution.
23
     8         A guilty plea of a codefendant “may not be used by the government and received over
     objection as substantive evidence of the guilt of those on trial.” United States v. Halbert, 640
24   F.2d 1000, 1004 (9th Cir. 1981). Further, courts should be skeptical of plea agreements
     because “plea agreement[s] may adopt facts the government wants to hear in exchange for
25   some benefit.” United States v. Vera, 893 F.3d 689, 692-93 (9th Cir. 2018); see also Lee v. Illinois,
26   476 U.S. 530, 541 (1986) (explaining that accomplices’ confessions and arrest statements are
     “presumptively unreliable,” “presumptively suspect,” and “less credible than ordinary
27   hearsay”).
28
                                                        10
             Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 11 of 12




 1   vastly different from what is alleged in this case. (Joint Reply at 11-12.) Similarly, the government’s
 2   reliance on the U.S. Senate’s Permanent Subcommittee on Investigations report on Backpage as
 3   substantive proof against Mr. Lacey is misplaced. A report of a political body cannot be used as a
 4   proxy for a judicial finding of guilt and does not trump judicial opinions based on constitutional
 5   principles, particularly when the report if patently flawed. (Id. at 14-16.)
 6           Further, the government points to content aggregation, reciprocal link programs, and
 7   moderation to argue that defendants must have known that the true purpose of Backpage’s business
 8   model was to derive revenue from prostitution. (See Gov’t’s Opp’n at 8-9.) Setting aside that the
 9   government cannot assume knowledge and that this argument, too, alleges insufficient generalized
10   knowledge, the government is wrong about these practices as will be discussed in greater detail in
11   future submissions. Content aggregation and reciprocal links are standard marketing tools that
12   publishers of classified ads have used for decades. Moderation falls under “traditional editorial
13   functions,” even when terms or images are deleted and the remaining portion of the ad is published.
14   (See People v. Ferrer, Case No. 16FE024013 (Sup. Ct. Sacramento Cnty. Aug. 23, 2015), slip op.,
15   attached hereto as Ex. D at 13-14 (“[E]ven if Backpage knew of the unlawfulness of the content of
16   the ads, knowledge is insufficient to render Defendants liable. This is true regardless of whether
17   Backpage even exercised its editorial discretion and deleted or blocked certain terms from ads.”).)
18                                             CONCLUSION
19           Because each of the Section 3142(g) factors weighs in favor of removal of the anklet, and
20   the Pretrial Services officer who has monitored Mr. Lacey for more than one year does not
21   oppose the Motion, Mr. Lacey respectfully requests that this Court grant the Motion.
22
             RESPECTFULLY SUBMITTED this 16th day of April, 2019,
23

24                                           /s/     Paul J. Cambria, Jr.
25                                                   LIPSITZ GREEN SCIME CAMBRIA LLP
                                                     Attorneys for Defendant Michael Lacey
26

27

28
                                                        11
             Case 2:18-cr-00422-SMB Document 522 Filed 04/16/19 Page 12 of 12




 1
     On April 16, 2019, a PDF version
 2   of this document was filed with
 3   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
 4   Of a Notice of Electronic Filing to the
 5   Following CM/ECF registrants:

 6
     Kevin Rapp, kevin.rapp@usdoj.gov
 7   Reginald Jones, reginald.jones4@usdoj.gov
     Peter Kozinets, peter.kozinets@usdoj.gov
 8
     John Kucera, john.kucera@usdoj.gov
 9   Margaret Perlmeter, margaret.perlmeter@usdoj.gov
10   Patrick Reid, Patrick.Reid@usdoj.gov
     Andrew Stone, andrew.stone@usdoj.gov
11   Amanda Wick, Amanda.Wick@usdoj.gov
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               12
             Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 1 of 16




   1                                                  HONORABLE G. HELEN WHITENER
                                                HEARING DATE: MAY 18, 2018, AT 9:00 A.M.
   2                                                           WITH ORAL ARGUMENT
  3

  4

  5

  6
                         SUPERIOR COURT OF THE STATE OF WASHINGTON
  7
                                     FOR PIERCE COUNTY
  8
        R.O. and K.M.,
  9                                                 NO. 17-2-04897-1
                                  Plaintiffs,
10                                                  PLAINTIFFS' MOTION FOR SANCTIONS
                                                    AGAINST BACKPAGE DEFENDANTS
11
        MEDALIST HOLDINGS, INC., et al.,
12

13                               Defendants.

14

15

16

17

18

19

20

21

22

23

~►z!
25

26



                                                             PFAU COCHRAN VERTGTIS AMALA PLLC
       PLAINTIFFS' MOT FOR SANCTIONS                                 403 Columbia Street, Suite 500
       Page 1 of 16                                                    Seattle, Washington 98104
                                                              Phone: (206) 462-4334 /Fax: (206) 623-3624
                                                                        http://www.pcvalaw.com
             Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 2 of 16




 1                                          I.       RELIEF REQUESTED

 2             After years of flouting liability, Backpage.com CEO, Carl Ferrer, has pled guilty to a range

 3    of crimes and admiCs Plaintiffs' allegations (lave been true all along: the Backpage defendants (1)

 4    knew that the "great majority" of the escort ads on Backpage.com were fot~ prostitution; (2)

 5    conspired to "knowingly facilitate state-law prostitution crimes being committed by Backpage

 6    customers" to profit from these illicit acts;(3)removed "banned terms" from advertisements posted

 7    in the "wattle escorts" and "tacoma escorts" sections of Backpage.com to mask illegal activity on

 8    the website, including prosCitution, and (4) designed and m1i~~t~ined "an overall, company-wide

 9    culture and policy of concealing and refusing to officially acknowledge the true nature of the

10    services being offered in Backpage's `escort' and `adl~lt' ads."

11             While Ferrer awaits sentencing for criminal charges of sex trafficking, facilitating

12    prostitution, conspiracy, and money laundering, the United States government has taken complete

13    control of the Bacicpage.com website and permanently shut it down.

14            Ferrer's admissions show the Backpage defendants have intentionally and repeatedly made

15    misrepresentations in discovery, depositions, and pleadings to the Court in an attempt to obstruct

16    the civil justice system and unnecessarily increase the costs of litigation to minor trafficking

17    victims. Under the inherent equitable powers of the Court, CR 11, CR 26(g), and CR 37(c),

18    Plaintiffs respectfully aslc the Court to impose sanctions against the Backpage defendants to punish

19    them and discourage such bad faith litigation tactics, including 1) $100,000 to each Plaintiff as a

20    penalty and to rei~nbui•se them for reasonable attorneys' fees and costs to prove facts that should

21    have been admitted; 2)$100,000 to the Coul-t, as a penalty and to reimburse the Court for time alld

22    resources spent as a result of the Backp~ge defendants' misconduct; and 3) Plaintiffs' reasonable

23    attot-neys' fees and costs to bring this motion. Such sanctions are warranted to deter future

24
      ~ The "Backpage defendants" referenced herein include Defendants Medalist Holdings Inc., Leeward Holdings, L.L.C.,
25    Camarillo Holdings, L.L.C., Dartmoor Holdings, L.L.C., IC Holdings, L.L.C., Backpage.com, L.L.C., UGC Tech
      Group C.V., Website Technologies, LLC, Atlantische Bedrijven C.V., Amstel River Holdings LLC, Lupine Holdings
26    LLC, Kickapoo River Investments LLC,CF Holdings GP LLC,CF Acquisitions LLC, Carl Ferrer, Michael Lacey, and
      James Larkin.


                                                                                 PFAU COCHRAN VGRTETIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                                      403 Columbia Street, Suite 500
     Page 2 of 16                                                                         Seattle, Washington 98104
                                                                                  Phone:(206)462-4334/Fax:(206)623-3624
                                                                                           http://www.pcvalaw.com
             Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 3 of 16




      misconduct by the defendants, particularly where, according to Ferrer, Backpage has made

      hundreds of millions of dollars in illegal commercial sex advertising revenue that resulted iii the
 3
      sexual exploitation of Plaintiffs and col~ntless other women and children that it used to fund its bad
 4
      faith litigation tactics.
 5
                                             II.      STATEMENT OF FACTS

      A.       Backpage Co-Founder and CEO, Carl Ferrer, Pled Guilty on Behalf of Himself and
               the Bacicpage.com Entity to State and Federal Crimes of Human Sex Trafficking,
               Facilitating Prostitution, Conspiracy, and Money Laundering
               On April 5, 2018, and April 9, 2018, Backpage co-founder and CEO, Cari Ferrer, pled

      guilty, individually and on behalf of Backpage.com corporate entities, ~ to federal and state crimes
10
      of human sex tl-afficl<ing, facilitating prostitution, crimii~af conspiracy, and money la~uldering.3
11
               Ferrer's admissions are spelled-out in his ~ederai guilty plea:
12
               In 2004, I co-founded the website www.Backpage.com (`Backpage"), along with
13             M.L. [Michael Lacey] and J.L. [James Larkin]. Backpage eventually became the
               second-largest classified advertising in the world, during its 14 years of existence,
14             has derived the great majority of its revenue from fees charged in retur» for
               publishing advertisements for `adult' and `escort' services.
15
               I have long been aware that the great majority of these advertisements are, in
16             fact, advertisements for prostitution services (which are not protected by the First
               Amend►nent and which ace illegal in 49 states and in much of Nevada). Acting with
17             this knowledge,I conspired with other Backpage principals (including but not
               limited to M.L., J.L., S.S., D.H., A.P., and J.V.)4 to end ways to knowingly
18             facilitate state-law prostitution crimes being committed by Backpage
               customers. For example, I worked with my co-conspirators to create
19             `moderation' processes through which Back~~age would remove terms and
               pictures that were particularly indicative of prostitution and then publish a
20             revised version of the ad. Such editing did not, of course, change the essential
               nature of the illegal service being offered in the ad—it was merely intended to create
21             a veneer of deniability for Backpage. These editing practices were one
               component of an overall, company-wide culture and policy of concealing and
22             refusinb to officially acknowledge the true nature of the services being offered
               in Backpage's `escort' and `adult' ads.s
23

24    ' Backpage.com LLC, Acl Tech BV, Ainstel River Holdings, LLC, WebsiCe Technologies, LLC, Posting Solutions,
      LLC, and UGC Tech Group BV.
25    3 Guilty pleas, Pfal~ DecL at Ex. I.
      4 "M.L." is defendant Michael Lacey and `~7.L." is defendant James Larkin.
26
      ~ Ferrer Guilty Flea in United States District Cow-t of Arizona Case No. 3:18-cr-000464-DJH, Pfau Decl. at Ex. 1.


                                                                                   PFAU COCHRAN VCRTETIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                                         403 Colwnbia Street, Suite 500
     Page 3 of 16                                                                            Seattle, WashingCon 98104
                                                                                    Phone: (206) 462-4334 J Fax: (206) 623-3624
                                                                                              http://www.pcvalaw.com
             Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 4 of 16




 1
                As part of the plea agreement, Ferrer gave immediate ownership and control of
 2
       www.bacl<page.com and related assets to the United States government, which promptly and
 3
       permanently shut down the website.6
 4    B.        Plaintiffs R.O. and K.M. Filed Their Lawsuit in January 2017 Based on Allegations
 5              that the Defendants Knowingly and Intentionally Facilitated Online Prostitution and
                Human Sex Trafficking
 6
                In January 201.7, Plaintiffs filed suit against Backpage and several co-conspirator
 7
      traffickers, alleging claims under Washington's Criminal Profiteering Act, RCW 9A.82 et seq.;
 8
      Washington's Sexual Exploitatio~~ of Children Act, RCW 9.68A, et seq.; neglige~~ce; outrage;
 9
      assault and battery; and unjust enrichment. Id. R.O. and K.M. alleged the Backpage defendants
10
      are liable for the sexual exploitation they endured because the defendants (1) intentionally created
11
      an online marlcetpiace for illegal prostitution and sex trafficking, and (2) facilitated and promoted
12
      these illicit transactions by helping traffickers create and develop commercial sex advertisements
13
      on the website, primarily through the use of so called "posting rules," "content requirements," and
14
      "moderation practices." Id.            In October 2017, Plaintiffs sel-ved interrogatories, ►•equests for
15
      production, and requests fot• admission that asked the defendants to provide information regarding
16
      their knowledge of prostitution and sex trafficking on www.backpage.com, as well as their
17
      supposed efforts to prevent such illegal activity through various business practices.
18    C.       The Backpage Defendants Repeatedly Acted                               in    Bad      Faith      and      Made
19             Misrepresentations to Plaintiffs and the Court

20             As evidenced by Ferrer's guilty pleas, Plaintiffs and the Court have been subjected to a long

21    pattern of bad faith litigation by the Baci<page defendants, including intentionally and repeatedly

22    inaki~lg misrepresentaCions in discovery responses, depositio~ls, and pleadings, in an attempt to

23    obstruct the civil justice system and unnecessarily increase the costs of litigation to Plaintiffs.

24

25
      ~ Id.
26    ' Plaintiffs' First Set of Interrogatories, Requests for Production, and Requests for Admissions to Backpage Defendants,
      Pfau Decl. at Ex. 2.

                                                                                     PFAU COCHRAN VERTETIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                                           403 Colwnbia Street, Suite 500
     Page 4 of 16                                                                              Seattle, Washington 98104
                                                                                      Phone: (206) 462-4334 /Fax: (206) 623-3624
                                                                                                http://www.pcvalaw.com
            Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 5 of 16




              First, in March 2017, shortly after R.O. and K.M. filed their lawsuit, Backpage attempted
 2
      to obtain an order from Pierce County Superior Court Judge Kathryn Nelson in the case, J.S., et al.
 3
      v. Village Voice Media Holdings, LLC, et al., Case No. 12-2-11362-4, dismissing identical claims
 4
      brought by three minor trafficking victims represented by the same legal counsel as R.O. and K.M.
 5
      The motion relied heavily on a declaration signed by Backpage's general counsel, Elizabeth
 6
      McDougall, swearing under oath that Backpage's business practices were intended to prevent
 7
      prostitution and sex trafficking, not facilitate and encourage such illegal activity:
 8           Bacicpage.com also operated atwo-tiered manual (human) review system (called
             "moderation") of ads submitted for posting to the adult category. During the ~rst-
 9           level manual review, Backpage.com personnel assessed proposed posts to the adult
             category before they were allowed to appear on Bacl<page.com and endeavored to
10           prevent postings that concerned illegal conduct and other activity prohibited
             by the Terms of Use or Posting Rules. During the second-level manual review,
11           Backpage.com personnel examined nearly every posting in the adult category
             that appeared on the website as a double check for potential illegal or
12           prohibited activity.
13            Bacicpage.com's policies, rules, and restrictions for the website were not
              designed or intended to induce sex trafficking ot• exploitation of any sort.
14            Bacl<page.com imposed and enforced rules, screened and blocked ads, and took
              other actions (as described above [moderation practices] to prevent and preclude
15            such misuse of the website.8
16            Next, in April 2017, Bacicpage's general counsel, Elizabeth McDougall, testified as
17    Backpage's designated CR 30(b)(6) representative and furthered Bacicpage's fictitious defense that
18    the website was inte~zded only for fawfiil activity. She represented that the websi~e's editing
19    practices were intended to prevent prostitution and sex h~afficking, not promote it, testimony that

20    was at odds with the fact that Ferrer and some of the company's other executives had recently pled
21    the Fifth Anlendn1e11t and refused to answer questions oi~ those same topics. Her testimony is
22    directly at odds with Ferrel~'s recent guilty plea:
23            Q.      During the time these girls were advertised on Bacl<page.com [2010], do you
                      agree t11at the majority of the individuals who were advertised as escorts in
24                    the section of the website were individuals who were trying to sell sex for
                      money?
25

26    $ Declaration ofElizabeth McDougal(In Support ofBackpage Defendants' Motion for Summary Judgment,Pfau Decl.
      at Ex. 3.


                                                                            PFAU COCHRAN VERTTTIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                                 403 Columbia Street, Suite 500
     Page 5 of 16                                                                    Seattle, Washington 98104
                                                                             Phone:(206)462-4334 /Fax:(206)623-3624
                                                                                      http://w~vw.pcvaI aw.com
              Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 6 of 16




 1
                 A.    No, I have no way to know that. ~
 2
                 ~~~
 3
                Q,     We know that the company was both automatically and manually editing ads
 4                     to remove terms that may indicate an ad was for sex for money, correct?

 5              A,     No, we didn't agree on that.10

 6              ~:~*
                A.     We used the automated filter as an efficient method to try to remove content
 7
                       that could potentially involve sex fot• money or sex trafficking or, in
 8                     particular, the sex trafficking of minors.

 9              Q.     Was that also true with regard to the manual moderating that was done on
                       these ads?
10
                A.     Yes.
11

12              Q.     How does it help prevent sex trafficking if a website has an automatic filter
                       that removes terms that may reflect an ad is for sex trafficking?
13
                Q.     The way the filter operated, the ad would be posted. After about eve
14
                       m inlrtes, the objectionable term would be removed. The presumption was
15
                       the user would think they had made some kind of mistake, they would go
                       back, add the term again. After five minutes, the term would be removed
16                     again, and the intention was to — to frustrate the user so that they would stop
                       posting. Also, with the term removed from the text, the goal was to —one of
17                     the goals was to render the ad meaningless, essentially, something that a user
                       reading it would not respond to because they 11ad no understanding of what
18
                       it was trying to advertise. ~ ~
19
                ~~~
20              A.     As I said previously, if a tern, like "Lolita" is included in an advertisement
                       in the adult category, it may attract someone who is looking to have sex with
21                     a minor.
22
                       If the term "Lolita" is removed, then it's less likely that someone who is
23                     looking to have sex with a minor will be ale to or, rather, will respond to that

24

25    ~ CR 30(b)(6) Deposition of Backpage.com, p 64,Pfau Decl. at Ex. 4.
     'o Icl. at 98.
26
     "Id. at 50-51.


                                                                            PFAU COCHRAN VERTETIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                                 403 Columbia Street, Suite 500
     Page 6 of 16                                                                    Seattle, Washington 98104
                                                                             Phone:(206)462-4334 /Fax:(206)623-3624
                                                                                      http://www.pcvalaw.com
             Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 7 of 16




 1                     ad and be able to achieve that end, so it helps to prevent the instance of the
                       sexual exploitation of a minor.
 2
                       In addition to that, when certain terms are removed, it can render an ad
 3
                       meaningless.
 4
                       For example, "A Loiita experience for $100," if the term "Lolita" is
 5                     removed, then the ad simply says,"Experience for $100."

 6             Q.      An adult might still respond to such an ad with the hope of having sex with
                       the person for $100, correct?
 7

 8             A.      I can't answer that in the vague hypothetical.

 9             Q.      So is it your testimony that if someone posted an ad in the escort section,
                       "An experience for $100" that might not be an indication that the person who
10                     is the subject of the ad is willing to have sex for $1.00?
11
               A.      Escorting is Clot sex. Escorting is a legally recognized profession, career
12                     option, and an ad saying,"An experience for $100" in an escort category, on
                       its face, is by no means an advertisement for sex for money.
13
              Q.       You understand though that often the term "escorC" is synonymous with
14                     "prostitute," correct?
15
              A.       No, I wouldn't agree with that statement.12
16
              ~~~
17
              Q.       Do you agree that looking at this advertisement of Plaintiff S.L., the subject
18
                       line is,'`Cum enjoy a night with a new girl :) on the block. Nicl~ole" do you
19                     see that?

20            A.       I do.

21            Q.       Do you agree with me that this is an indication—using the term "clam" in
                       this col~text, in an ad in the escort section, is an indicatiol~ that this may be
22
                       an advertisement foc sex?
23
              A.       No.
24
              Q.       Why not?
25

26
     '
     ' Id. at 60-62.


                                                                            PFAU COCHRAN VGRTETIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                                 403 Columbia Street, Suite X00
     Page 7 of l6                                                                    Seattle, Washington 98104
                                                                             Phone:(206)462-4334 /Fax:(206)623-3624
                                                                                      http://www.pcvalaw.com
              Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 8 of 16




                 A.     For many reaso~ls. There's very little context here to understand what
                        service is being advertised. Furthermore, there's a large number of our users
 2                      who are not particularly good spellers, and the spelling of "cum" could
                        simply be a typo.13
 3
                 Next, in November 2017, individual defendants Carl Ferrer, James Larkin, and Michael
 4
      Lacey asserted the Fifth Amendment and refiised to respond to Plaintiffs' Requests for Admission.
 5
      However, the corporate defendants did not hesitate to flatly deny that Bacicpage used editing
 6
      practices to conceal illegal activity, including prostitutio~l, answers that plainly contradict Perrer's
 7
      guilty plea:
 8
                REQUEST FOR ADMISSION NO.53: Admit that you removed "banned terms"
 9
                from advei~tiselnents posted its the "wattle escorts" and "tacoma escorts" sections of
                Bacicpage.com in 2010 to mask illegal activity on the website, such as prostitution.
10
                RESPONSE: Subject to their objections, Corporate Defendants deny Request for
11
                Admission No. 53.
12
                REQUEST FOR ADMISSION NO. 54: Admit that you ~~emoved "banned terms"
                from advertisements posted in the "seattie escorts" and "tacoina escorts" sections of
13
                Backpage.com in 201 1 to mask illegal activity on the website, such as prostitution.
14
                RESPONSE: Subject to their objections, Corporate Defendants deny Request for
                Admission No. 54.
15
                REQUEST FOR ADMISSION NO. 55: Admit that you removed "banned ter~~~s"
16              from advertisements posted in the "wattle escorts" and "tacoina escorts" sections of
                Bacl<page.com in 2012 to mask illegal activity on the website, such as p►-ostitutioi~.
17
                RESPONSE: S~~bject to their objections, Corporate DefendanCs deny Request for
18
                Admission No. 55.
19             I2~QUEST FOR ADMISSION NO. 56: Admit that you removed "banned terms"
                from advertise~»ents posted in the "wattle escorts" and "tacoi~~a escorts" sections of
20              Bacicpage.com in 2013 to mas(< illegal activity on the website, such as prostitution.
21
                RESPONSE: Subject to their objections, Corporate Defendants deny Request for
                Admission No. 56.
22
                R~QU~ST FOR ADMISSION NO. 57: Admit that you removed "banned terms"
23
                from advertisements posted in the "wattle escorts" and "tacoma escorts" sections of
                Bael<page.com in 2014 to mask illegal activity on the website, such as prostitution,
24
                RESPONSE: Subject to their• objections, Corporate Defendants. deny Request for
25              Admission No. 57.
26
      13 Id. at 83.

                                                                           PFAU COCHRAN VERTETiS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                                 403 Columbia Street, Suite 500
     Page 8 of 16                                                                    Seattle, Washington 98104
                                                                            Phone: (206) 462-4334 /Fax: (206) 623-3624
                                                                                      http://ww~v. pcvalaw.com
              Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 9 of 16




 1              REQUEST FOR ADMISSION NO.58: Admit that you removed "banned teens"
                from advertisements posted in the "wattle escorts" and "tacoma escorts" sections of
 2              Bacl<page.com in 2015 to mask illegal activity on the website, such as prostitution.

 3              RESPONSE: Subject to their objections, Corporate Defendants deny Request for
                Admission No. 58. 4
 4
                Sii~nilarly, the corporate defendants denied that the "escort" advertisements in the Seattle
 5
      "escorts" section of Bacicpage.com were mostly advertisements for prostitution:
 6
                REQUEST FOR ADMISSION NO. 11: Admit that by January 1, 2014, you knew
 7              that the majority of the escort advertisements in the "wattle escorts" section of
                Backpage.com we►-e advertisements for prostitution.
 8
                RESPONSE: Subject to their objections, Corporate Defendants deny Request for
 9              Admission No. 11.

10              Finally, in Marcll 201.8, after months of delay and forcing Plaintiffs to file a motion to

11    compel with the Court, Bacl<page finally answered interrogatories. The answers touted Backpage's

12
      "moderation" system and supposed effol-ts to pt~event prostitution and sex trafficking on the website

13    despite knowin that (1) these efforts were "merely intended to create a veneer of deniability for

14
      Bacl<page;" (2) Backpage was "conspiring to knowingly facilitate the state-law prostitution

15
      offenses being committed by Backpage's customers;" and (3) the "editing practices were [just] one

16
      component of an overall, company-wide culture and policy of concealing and refusing to officially

17
      acknowledge the true nature of the services being offered in Backpage's `escort' and `adult' ads."~ s

18                                     III.     EVIDENCE RELIED UPON

19              This motion relies upon the Declaration of Michael T. Pfau in Support of Plaintiffs'
                MoCion for Sanctions ("Pfau Decl."), the documents and evidence attached thereto,
20
                and the existing pleadings.
21

22

23

24

25    14 Backpage Corporate Defendants' Responses to Plaintiffs' Requests for Admission; Carl Ferrer's Responses to
      Plaintiffs' Requests for Admission; James Larkin's Responses to Plaintiffs' Requests for Admission; and Michael
      Lacey's Responses to Plaintiffs' Requests for Admission, Pfau Decl. at Ex. ~.
26
      's Pfau Decl. at ~( 6.


                                                                               PFAU COCHRAN VERTETIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                                     403 Columbia Street, Suite 500
     Page 9 of l6                                                                        Seattle, Washingron 98104
                                                                                Phone: (206) 462-4334 /Fay. (206) 623-3624
                                                                                          http:!/www.pcvalaw.com
           Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 10 of 16




 1                                       IV.     LEGAL AUTHORITY

 2    A.      The Court Should Impose Sanctions Under CR 11 and its Inherent Equitable Power
              to Discourage Bad Faith Litigation
 3
              ``Every court ofjustice has power ...[t]o enforce order in the proceedings before it... [and]
 4
      [t]o provide for the orderly conduct of proceedings before it[.]" RCW 2.28,010(2)-(3). Where
 5

 6    sanctions are not expressly authorized, "the trial court is not powerless ~o fashion and impose

 7    appropriate sanctions under its inherent authority to control litigation." In re Firestorm 1991, 129

 8    Wn.2d 130, l 39 P.2d 411 (1996)(applying the principles ei~~bodied in CR 1 1, CR 26(g), and CR

 9    37 to CR 26(b) violations). "[D]ecisions either denying or gl•anting sanctions... are generally
10    reviewed for abuse of discretion." Physicians Ins. Exch. & Ass'rr v. Frsons Corp.,122 Wn.2d 299,
11
      338, 858 P.2d 1054 (1993).
12
              Washington courts have frequently endorsed a trial court's authority to sanction bad faith
13
      conduct in litigation. For exa►~nple, in State >>. S.H., 102, Wn. App. 468 (2000), the Court relied on
14
      a range of cases to explain a trial court's authority to issue sanctions if it believes a party has acted
15
      in bad faith:
16
             In Wilson v. Henkle, 45 Wash.App. 162, 174, 724 P.2d 1069 (1986), this court
17
             explained that Federal Rule 1 1 permits a court to award expenses to a litigant whose
             opponent acts in bad faith. It then noted that Washington's CR i 1 incorporates
18           essentially the same language as its federal counterpart. Id.; see CR 11; JuCR 1.4(a)
             (incorporating Superior Court Civil Rules in juvenile proceedings). The court stated
19
             thaC such a sanction is within the scope of a court's authority: "A Washington court
             has the inllerei~t power to assess the litigation expenses, including attorney fees,
20           against an attot•~zey for bad faith litigation conduct." Wzlson, 45 Wash.App. at 174-
             75, 724 P.2d 1069 (citing Roadway Express, Inc. v. Pipes°, 447 U.S. 752, 100 S.Ct.
21           2455, 65 L.Ed.2d 488 (1980)).
22           The Wilson court acknowledged that the trial court I~as "the inlleren~ power to
             impose sanctions against an attorney for inappropl-iate aid improper conduct."
23           Wilson, 45 Wash.App. at 173, 724 P.2d 1069. It then discussed federal Rule 11 and
             CR 11, noting Chat both rules were amended to permit a court to award attor~ley fees
24
             for bad faith litigation. lc~. at 173-74, 724 P.2d 1069. Without specifying a pleading,
             motion, or legal memorandum that was in violation of CR l 1, the court concluded—
25
             apparentiy under the cotu~t's inherent authority —that the sa»ctions imposed by the
             trial court were appropriate. Id.; see CR 11 (authorizing sanctioizs for- a pleading,
26           motion, or legal memorandu►n that is not well grounded in fact and warranted by


                                                                           PFAU COCHRAN VERTETIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                                 403 Columbia Street, Suite 500
     Page 10 of 16                                                                   Seattle, WasUington 98104
                                                                            Phone: (206) 462-4334 /Fax: (206) 623-3624
                                                                                      http://www.pcvalaw.com
           Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 11 of 16




              existing law); see also Jemison v. National Baptzst Convention USA, Ir~c., 720 A.2d
              275, 287 (D.C.1998) ("[A] court may nevertheless impose sanctions (albeit not
              under Rule 11) when it finds that the attorney or the party has engaged in bad faith
              litigation.").

             Although no Washington case has expressly held that a finding of bad faith is
             required before a court may invoke its inherent authority to sanction litigation
             co»duct, the Wilson col~rt cued a U.S. Sti~preme Court case that set forth such a
 5           requirei~lent: "[A] specific finding as to whether counsel's condLict ... constituted ot•
             was tantamount to bad faith ... [has] to precede any sanction under the court's
             inherent powers." Roadway Express, 447 U.S. at 767, 100 S.Ct. 2455, cited in
              Wilson, 45 Wash.App. at 1.75, 724 P.2d 1069; see also Goldin v. Bartholow, 166
             F.3d 710, 722 (5th Cir. 1999)("The imposition of sanctions using inherent powers
             must be accompanied by a specific finding ofbad faith."); DLC Management Corp.
             v. Hyde Park, 163 F.3d 124, 136 (2d Cir.1998)(same); In re Keegan Management
             Co., 78 F.3d 431, 436 (9th Cir.1996) (same). The Ninth Circuit "insist[s] on the
             finding of bad faith because it ensures that restraint is properly exercised... and it
             preserves a balance betweeiz pt~otecting the court's integrity and encouraging
10           meritorious arguments." Primus Automotive Fin. Sep^vs., Inc. v. Batarse, 115 F.3d
             644, 649 (9th Cir.1997)(internal quoCation marks and citation omitted).
11
             Following Wilson and case law from other jurisdictions, we hold that a trial court's
12           inherent au~hol•ity to sanction litigation conduct is properly involved upon a finding
             of bad faith. A party may demonstrate bad faith by, inter alia, delaying o~~ disrupting
13           litigation. Chambe~~s v. NASCO, Inc., 501 U.S. 32, 46, 111 S.Ct. 2123, 115 L.Ed.2d
             27(1991). The court's inherent power to sanction is "governed not by rule or statute
14           but by the control necessarily vested in courts to manage their own affairs so as to
             achieve the orderly a~~d expeditious disposition of cases." Id. at 43, 111 S.Ct. 2123
15          (citation omitted). Sanctions nay be appropriate if an act affects "the integrity ofthe
             court and, [ifJ left u~~checl<ed, would encourage future abuses." Gonurles v.
16          Sup°gidev, 120 N.M. 151, 899 P.2d 594, 600 (7 995); see also Cl~an~bers, 501 U.S. at
             46, 1 1 1 S.Ct. 21.23 (explaining that sanctions are appropriate if the "very temple of
17          justice has been defiled" by the sanctioned party's conduct); Goldin, 166 F.3d at 723
            (same).
18
             This Court has tl~e inherent equitable authority to award fees and costs where justice requires
19
      doing so, Hsu v. YingLi v. Tang, 87 Wn.2d 796, 799, 557 P2d 342(1976); Bassett v. Bassett, 110
20
      N.M. 559, 798 P.2d 160, 165 (1990)(following Hsu to award attorney fees in costs as '`bad faith"
21
      exception to t11e American rule on attorney fee awards), and this case presents a prime example of
22
      why such awards are sometimes necessary.
23

24           The Court should sanction tl~e Bac(cpage defendants because they acted in bad faith by

25    providing false and misleading interrogatory responses and defying requests fol• admissions on key

26    factual inquiries that should have been admitted. They then amplified their discovery misconduct


                                                                         PFAU COCHRAN VERTETIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                              403 Columbia Street, Suite 500
     Page 11 of I6                                                                Seattle, Washington 98104
                                                                          Phone:(206)462-4334 /Fax:(206)623-3624
                                                                                   http://www.pcvalaw.com
           Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 12 of 16




 1
       by intentionally and repeatedly misleading Plaintiffs' counsel and the Court tht-ough deposition
 2
      testimony, declarations, and pleadings where they falsely claimed the website was intended only
 3
      for lawful use and sought to prevent illegal activity. The defendants made these false and
 4
      misleading representations when it is now beyond dispute that they knew the opposite was true.
 5
              For roughly five years, the defendaizts knew that the central allegations of those seeking to
 6

 7    hold them Liable, including Plaintiffs, were that the defendants (1) intentionally created an online

 8    marketplace for illegal prostitution and sex trafficking, and (2) intentionally facilitated and

 9    promoted these illicit transactions by helping traffickers create and develop commercial sex

10    advertisements on the website through the use ofso called "posting rules," "content requirements,"

11    and "moderation practices." Despite Irnowing these were the fundamental allegations in this case
12
      and other cases, the defendants repeatedly denied these allegations in depositions, discovery
13
      responses, sworn declarations, and pleadings that denied liability and/or sought to dismiss the
14
      claims. Even wo►•se, they affirmatively represented that the website was intended only for lawful
15
      purposes and tl~eit• business practices were designed to prevent prostitution and sex trafficking.
16
             But Backpage's CEO, Carl Ferrer, now admits that all of these representations were false
17
      and misleading, and more importantly, admits that Plaintiffs' allegations have been true all along.
18
      According to Ferrer, the Bacl<page defendants (1) knew the "great majority" of the escort
19

20
      advertisements on Backpage.com were advertisements for prostitution; (2) conspired to "knowingly

21    facilitate state-law prostitution climes being committed by Backpage customers" to profit from

22    these illicit acts; (3) removed "banned tel-ms" from advertisements posted in the "seatCle escorts"

23    and "tacoma escorts" sections of Backpage.com to mask illegal activity on the website, including
24    prostitution, and (4) designed and maintained "an overall, company-wide culture and policy of
25
      concealing aid refusing to officially acknowledge the true nature of t11e services being offered in
26
      Backpage's `escort' and `adult' ads."

                                                                         PFAU COCI-IRAN VERTGTIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                               403 Columbia Street, Suite 500
     Page 12 of l 6                                                                Seattle, Washington 98104
                                                                          Phone: (206) 462-4334 !Fan: (206) 623-3624
                                                                                    http://www.pcvalaw.coin
           Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 13 of 16




 1
              In light of Ferrer's admissions, it is beyond dispute that the false and misleading
 2
      ~~epresentations of the Bacl<page defendants were intended to obstruct and delay justice. Given this
 3
      blatal~t disregard for candor, honesty, and the truth, the Court has ample authority under CR 11 and
 4
      its inherent authority to award sanctions to punish the defendants and to discourage them from such
 5
      bad faith litigation tactics in the future.
 6
      B.      The Court Should Impose Sanctions Under CR 26(g) and CR 37(c) For Unjustly
 7
              Withholding Highly Probative Evidence
 8            While sanctions are appt•opriate ender CR 11 and t11e i»herent equitable power of the Court,
 9    the Court also leas al~thority to award sanctions under CR 26(g) and CR 37(c).
10           The purposes of sanctions orders are to deter, to punish, to compensate, and to
             educate. Where compensation to litigants is appropriate, then sanctions should
11           include a compensation award. ... [S]anctions need to be severe enough to deter
12
             these attor~leys and othel-s fcoin participating in this kind of conduct in the future.
              Washington State Physicians Ins. Exchange & Ass'n v. Fisons Cori., 122 Wn.2d 299, 341-
13
      42(1993).
14
             In line with Fisons, CR 26(g) is specifically designed to reduce "delaying tactics, procedural
15
      harassment and mounting legal costs." Fisons, 122 Wn.2d at 341. CR 26(g) explains the
16
      significance of an attorney or party signing discovery responses:
17

18           The signature of the attorney or party constitutes a certification that he has read the
             request, response, or objection, and that to the best of his knowledge, information,
19           and belief formed after a reasonable inquiry it is:

20      (1) consistent with these [discovery] rules and warranted by existing law or a good faith
            argument for the extension, modification, or reversal or existing law;
21

22      (2) not interposed for any improper purpose, such as to harass or to cause unnecessary
            delay or needless increase in the cost of litigation; and
23
        (3) not unreasonable or unduly burdensome or expensive, given the needs of the case,
24          the discovery already had in the case, the amount in controversy, and the importance
            of the issues at stake in the litigation. ...
25

26           If a certification is made in violation of the rule, the court, upon moCion or upon its
             own initiative, shall impose a pon the pei~son who made the certification the ~art~

                                                                          PPAU COCI-IRAN VERTETIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                               403 Columbia Street, Suite 500
     Page 13 of 16                                                                 Seattle, Washington 98104
                                                                           Phone:(206)462-4334 /Pax:(206)623-3624
                                                                                    http://www.pcvalaw.com
           Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 14 of 16




 1            on whose behalf the request, response, or objection is made, or both an appropriate
              sanction, which may include an order to pay the amount of the reasonable expenses
 2            incurred because of the violation, including a reasonable attorney fee.
 3            CR 37(c) provides the Court with authority to issue sanctions in the event of a false,

 4    misleading, or bad faith answer or denial of a request for admission: "[i]f a party fails to admit .. .

 5    the truth of any matter as requested under rule 36, and if the party requesting the admissions

 6    thereafter proves ...the truth of the matter, the party may apply to the court for an order eequiring

 7    the other party to pay the requesting party the reasonable expenses incurred in making Chat proof,

 8    including reasonable attorney tees." See Clausing v. Kassnei•, 60 Wn.2d 12 (1962) (holding

 9    sanctions appropriate where defendant de~lied violation of restrai»ing order and later admitted

10    violation); Sitnpsorr v. Thorslzrnd, 151 Wn. App. 276(2009)(holding attorney fees were warranted

11    as a discovery sanction under CR 37(c) because defendant refused to make certain admissions when

12    requested, which led to substantial additional and unnecessary litigation costs).

13           The Court should award sanctions under both CR 26(g) and CR 37(c) because the Backpage

14    defendants submitted false and misleading interrogatory responses and denied requests for

15    admission that narrowly targeted I<ey factual issues that should have been admitted, including (1)

16    their knowledge of prostitution and sex trafficking on the website, and (2)their efforts to facilitate

17    such illegal activity through various business practices, such as editing ads. Moreover, like in

18    Fisons, the defendants not only made false and misleading discovery responses, but they

19    compounded that misconduct by denying such evidence existed and going so far as to manufacture

20    evidence to the contrary through deposition testimony and declarations by claiming the website was

21    intended only for lawful use and sought only to prevent illegal activity.

22           As a result of Backpage's false and misleading efforts, Plaintiffs and their counsel have

23    been forced to devote substantial time and effort to prove facts that should have been admitted. The

24    Court has ample authority to sanction the Backpage defendants for their violations of CR 26(g) and

25    CR 37(c) and to compensate Plaintiffs and their counsel for reasonable attorneys' fees and costs

26    incurred.


                                                                         PFAU COCHRAN VERTETIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                              403 Colwnbia Street, Suite 500
     Page 14 of 16                                                                Seattle, Washington 98104
                                                                          Phone:(206)462-4334 /Fix:(206)623-3624
                                                                                   http://www.pcvalaw.com
           Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 15 of 16




 1                                          V.      CONCLUSION

 2            After years of flouting liability, Bacicpage's CEO Cac( Ferrer now admits Plaintiffs'

 3    allegations have been true all along: the Bacicpage defendants (1) knew that the "great majority"

 4    of the escort advertisements on Backpage.com were advertisements for prostitution;(2) conspired

 5    to "knowingly facilitate state-law prostitution crimes being committed by Backpage customers" to

 6    profit from these illicit acts;(3)removed "banned terms" from advertisements posted in the "wattle

 7    escorts" and "tacoma escorts" sections of Backpage.coin to mask illegal activity on the website,

 8    including prostitution, and (4) designed and maintained "an overall, co~~npany-wide culture a»d

 9    policy of concealing and refusing to officially acknowledge the true nature of the services being

10    offered in Backpage's `escort' and `adult' ads."

11           Plaintiffs respectfully ask the Court impose sa~ictions against tl~e Backpage defendants for

12    thei►• misconduct in this litigation as follows: 1) $100,000 to each Plaintiff as a penalty and to

13    reimburse them for so~r~e of tl~e reasonable attorneys' fees and costs to prove facts that should have

14    been admitted; 2) $100,000 to the Court, as a penalty and to reimburse the Court for time and

15    resources spent as a result of the Backpage defendants' misconduct; and 3) Plaintiffs' reasonable

16    attorneys' fees and costs to file the underlying motion.

17           DATED this 26th day of April, 2018.
18
                                            PFAU COCHRAN VERTETIS AMALA PLLC
19

20
                                            Sy
21                                               Michael T. Pfau, W       .24649
                                                 michael@pcvalaw.com
22
                                                 Jason P. Anlala, WSBA No. 37054
23                                               Jason@pcvalaw.com
                                                 Vincent Nappo, WSBA No. 44191
24                                               vincent@pcvalaw.co~m
                                                 Attorneys for Plaintiffs
25

26



                                                                         PFAll COCHRAN VERTGTIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                               403 Columbia Street, Suite X00
     Page I S of 16                                                                Seattle, Washington 98104
                                                                          Phone: (206) 462-4334 /Fax: (206) 623-3624
                                                                                    http://www.pcvalaw.com
            Case 2:18-cr-00422-SMB Document 522-1 Filed 04/16/19 Page 16 of 16




 1                                       CERTIFICATE OF SERVICE

 2              I, Bernadette Hacker, hereby declare under penalty of peijury under the laws of the State of

 3     WashingCon that I am employed at Pfau Cochran Vertetis Amala PLLC and that on this date I

 4    served the foregoing, and the supporting Declaration of Michael T. Pfau, on all parties or their
 5    counsel of record via email, legal messenger, and/or• facsimile by directing delivery to:
 6

 7               Eric Stahl
                 Davis Wright Tremaine LLP
 8               1201 Third Ave., Ste. 2200
                 Seattle, WA 98101
 9
                 Email: ericstahl@dwt.com
10

11
               DATED this 26th day of Apcil, 2018.
12

13
                                                    _/!/iCGL~       ~          pit.-1
14                                            Bernadette Hacker
                                              Legal Assistant to Michael T. Pfau
15

16
      4849-0250-8643, v. 1

17

18

19

20

21

22

23

24

25

26


                                                                         PFAU COCHRAN VERTETIS AMALA PLLC
     PLAINTIFFS' MOT FOR SANCTIONS                                              403 Columbia Street, Suite 500
     Page 16 of 16                                                                Seattle, Washington 98104
                                                                          Phone:(206)462-4334 /Fax:(206)623-3624
                                                                                   http://www.pcv aI aw.com
       Case 2:18-cr-00422-SMB Document 522-2 Filed 04/16/19 Page 1 of 5
                                                                                U.S: Department of Justice


                                                                                United States Attorney
                                                                                District of Arizona


                                                Two Renaissance Square                       Main: (602) 514-7500
                                                40 N. Central Ave„ Suite 1800            Main Fax: (602) 514-7693
                                                Phoenix, AZ 85004-4408                  Direct Fax: (602) S14-7450


VIA EMAIL                                       November 29, 2018

Mike Piccarreta, Esq.
Piccarreta Davis Keenan Fidel PC
2 East CongTess Street, Suite 1000
Tucson, AZ 85701

       Re:    Your Letter ofOctobef° 26, 2018

Dear Mike:
       We wish to respond to your October 26, 2018 letter. The letter requests disclosure of
Brady material and appears to be a standard letter that you send prosecutors in other cases with
a few categories specific to this case. ~1 Brady determination in this case, however, is
particularly difficult based on the defense theories that the joint defense has advanced in
pleadings (in this case and others), correspondence, and meetings with the prosecution team.

        As you well know, you and other defense counsel have repeatedly asserted that the
activities on the Backpage.com website, including the conduct detailed in the Superseding
Indictment, was somehow immunized by the First Amendment and/or Section 23Q of the
Communications Decency Act("CDA"). We disagree. First, Section 230 of the CDA does
not apply, on its Face, to a federal prosecution. 47 U.S.C. § 230(e)(1)("Nothing in this section
shall be construed to impair the enforcement of ... [any] Federal criminal statute."). The
defense has not provided any counter-arguments to this position. Second, the evidence
demonstrates considerable content creation on the part of the principals and employees of
Bacicpage. The following three activities constitute, at a minimum, content creation by
Bacicpage:

       1Vloderation: Backpage engaged in the practice of sanitizing ads by editing them—
specifica~ly, removing terms and pictures that are indicative of prostitution and then publishing
a revised version af'the ad. Unfortunately, this also included child sex trafficking victims.

       Aggregation: This was accomplished by identifying prostitutes advertising on other
similar prostitution websites. Backpage would then post a free ad and contact the pimp or
prostitute and solicit them to Bacicpage with the incentive of a free ad for six weeks or with
similar financial incentives.
        Case 2:18-cr-00422-SMB Document 522-2 Filed 04/16/19 Page 2 of 5
February 6, 2014
Fage 2 of 5

        Reciprocal Link and Affiliate Program: This refers to Bacicpage's business
arrangement with a website known as The Erotic Review (TER). Backpage and TER posted
reciprocal ads on each other's websites. As you know, TER is a website that allows clients of
prostitutes to provide written reviews of the prostitutes' various attributes. By inserting TER
link in particular ads, Backpage was manipulating or creating content. In addition, Backpage
entered into a financial arrangement with a person known as "Dollar Bill" who earned lees in
return for arranging for numerous prostitutes and pimps to post ads on Bacicpage.

        In Light of the above, we do not share your view that there "is abundant information in
the government's possession and/or generated by the government that is favorable and
exculpatory to the defendants." Quite the opposite. It is noteworthy that neither you nor any
of the other defense attorneys, in any of the pleadings and correspondence filed to date, have
made any effort to address the above areas of content creation —all of which are described in
detail in the Superseding Indictment. Nevertheless, we will attempt to address your Bradv
requests.

       First, as set forth in the October 29, 2018 response to your letter ("USA response")
requesting the inadvertently disclosed material, again we do not agrEe with your general
assessment that there is an abundance ofBrady material. As a reminder, we met in December
2017 and explained our legal theory, provided incriminating emails exchanged by your client,
and identified witnesses that will be testifying against your client in a pending prosecution. In
response, you asked that your client be providedrmmunity (this suggests that you recognized
he had criminal exposure) but never provided any evidence that contradicts the emails and the
witnesses expected to testify against your client. Instead, you took the position that your client
maintains he had a First Amendment right to his activities at Backpage and alternatively, did
not have the mens rea to commit the specifc offenses contained in the indictment. Again, you
have neither provided us any authority in support ofthat legal theory nor any counter evidence.
And, that exchange occurred before both Bacicpage CEO Carl Ferrer and Bacicpage Sales and
Marketing Director Dan IIyer agreed to cooperate and testify against your client and the
remaining defendants.

       Second, your request involving 2Q 10 statements from Francey Hakes regarding whether
Craigslist could be held criminally liable for content in their adult section eight years ago is
not relevant to the Superseding Indictment in this case for several reasons. First, it is important
to appreciate the distinctions between Craigs~ist and Bacicpage and what 11as occurred since
2010. Craigslist voluntarily shut down its adult section, presumably recognizing that it faced
exposure to both criminal and civil liability for facilitating prostitution. Second, and more
importantly, we are u7laware of Craigslist engaging in the same business practices that
Backpage employed to increase revenue from prostitution ads. For example, Craigslist did not
have similar moderation practices employed by Bacicpage (e.g., stripping out words ar terms
indicative of prostitution and then posting the ads (including ads indicative of child sex
trafficking), etc.). We also have no evidence that Craigslist engaged in the solicitation. and
"aggregation" of prostitution ads from a competing prostitution websites. Furthermore, we
        Case 2:18-cr-00422-SMB Document 522-2 Filed 04/16/19 Page 3 of 5
February 6, 2019
Pale 3 of S

know of no financial relationship between Craigslist and "Dollar Bill" or someone similarly
situated. As you know, in an email exchange bettiveen your client and another Backpage
employee, "Dollar Bill" was characterized as a "super affiliate" who received considerable
fees for arranging for prostitutes and pimps to post ads on Backpage. {See Superseding
Indictment, ¶~( 60-62.) In a related email, your client directed that 4200 [prostitution] ads
posted by Dollar Bill be reinstated.(Id.) Finally, Craigslist did not have a financial relationship
with the website TER or a similar site.

       ~'hird, we are also unaware of Craigsiist engaging in activities designed to circumvent
conventional banking and credit card processing to disguise the true nature of their adult
services category. In contrast, Backpage was conspiring with others (e.g.,"Dollar Bill", TER,
and numerous other obvious pimps to facilitate prostitution. In short, whatever position a DOJ
representative might have taken 10 years ago regarding the mens rea required by a website
operator has little relevance to this prosecution. Lasl:ly, the statement that you attribute to Ms.
Hakes also predated the successful prosecutions of myRedBook.com, Rentboy.com,
escorts.corn and Ross Wiliam Ulbricht (the "Si11c Road" prosecution). It is noteworthy
that the defense, here, has made no meaningful attempt to distinguish the successful
prosecutions of these websites from the activities engaged in by Bacicpage.

       Nest, you cite to a statement in the Congressional record that is relevant to concerns
about legislation proposed to combat sex trafficking on prostitution websites similar to
Backpage by State and local pr~oseczctors. This is in the context ofthe application ofthe CDA.
Yet this federal prosecution is exempted from the restrictions of the CDA. That was the point
ofthe legislation referenced in the Congressional record—to allow states to prosecute websites
like Backpage in the same manner a federal prosecution can be achieved. But again, the
Backpage employees that are cooperating acknowledge that the Backpage defendants knew
for years that they were facilitating prostitution, and the internal emails and public statements,
ofLacey and Larkin bear this out. Even James C. Grant,representing Backpage in the Arizona
federal grand jury litigation, conceded that if the website knew "through participation in a
venture, you're conspiring with somebody, you know they pasted an ad, you know the person
involved is underage [of course, the illegality of prostitution_ is not limited to underage sex
trafficking victims] that's a prosecutable crime..."(GJ RT 2/22/17, p. 38) Here, because of
the aggregation, affiliation and reciprocal link ventures and other conduct summarized above;
Backpage knew that evesy ad had the potential for facilitating prostitution services, including
child sex trafficking.l

       F'ou~°tlz, you cite a nearly forty-year old, out-of-circuit civil case,that stands for the
proposition that a federal court can enjoin a state cou~~t pt~osecutior~ if it was brought for


      1 As with our prior correspondence, the discussion in this letter is not meant to be an
e~austive statement of the reasons why the.apparent defenses referenced by the joint defense
defense team to date lack merit, particular)y in view of the limited amount of information
known so far about De~'endants' theories and defenses.
        Case 2:18-cr-00422-SMB Document 522-2 Filed 04/16/19 Page 4 of 5
February 6, 2019
Page 4 of 5

improper purposes. Fitzgef~ald. v. Peek, 636 F.2d 943, 945 (5th Cir.1981}(``conduct allegedly
retaliated against or sought to be deterred is constitutionally protected and that the state's
bringing of the criminal prosecution is motivated at least in part by a purpose to retaliate
against or deter that conduct, and the state fails to show that it would have decided to prosecute
even had the impermissible purpose not been considered."). This case has no relevance to the
facts here and it does not even stand for the proposition that you are apparently citing it for.
namely a discovery requirement. Although your request is based on mere speculation you
are—in a manner of speaking—barking u~ the wrong tree. Categorically no such evidence
exists. We are aware that Larkin and Lacey have publicly decried the late Senator John
McCain and his wife Cindy as the architects of the federal Backpage prosecution, arguing that
this case is politically motivated. The decision to investigate Bacicpage that resulted in the
Superseding Indictment wa.s made by the United States Atl:orney's C?ftice in the District of
Arizona, the DOJ Criminal Division, and no one else.           The same analysis applies to your
overly-broad request contained in paragraph 5.

        Fifth, you are requesting all documents and commendations from law enforcement to
Bacicpage relating to Bacicpage's cooperation in any criminal investigation.(Your Octoher 26
letter, ~~ 6,7,1 ~ .) This request is unclear for several reasons. If you are asking for all
subpoenas issued to I3ackpage in the course ofstate and federal investigations where Bacicpage
complied with subpoenas, we do not share the view (nor is there any legal support) that this
would be Beady material. Bacicpage was merely complying with a court order. Moreover,
any doc~.unents or testimony at a trial or a hearing provided by Bacicpage in response to a
subpoena would be in'furtherance of court-ordered compliance. This isn't exculpatory—it's
just avoiding contempt.

        You also seek commendations Backpage received from law enforcement. These aren't
Beady material either. Backpage was engaged in a veneer of cooperation with law
enforcement. They hid their true business model that included moderation, aggregation, and
afFiliated programs. Moreover, after banks no longer would do business with Backpage they
concealed payments from pimps posting prostitution ads and concealed Backpage as the payee,
etc. We expect that at trial former Backpage employees (including but not limited to Ferrer
and Hyer) wi11 testify that Bacicpage's business model was concealed from law enforcement
in variety ofways. We also expect at trial that law enforcement, including those tha#provided
commendations to Bacicpage, will testify that ha.d they known of Baekpage's actual business
practices (e.g., stripping out words and posting the ads, inserting the link to TER, etc.) and
financial relationships (e.g., affiliated relationships with "Dollar Bill" and others, etc.) the}J
would not have provided the commendations. In sum, we do not view commendations from
law enforceinerlt as Brady material.

      Sixth; without providing any authority, you demand various communications between
the prosecution team and attorneys representing cooperators, various law enforcement
agencies, civil attorneys representing victims, NCMEC etc. (Your October 26 letter, ~~( 6-11)
Without more, it is difficult to respond to such a request. Although you have provided some
        Case 2:18-cr-00422-SMB Document 522-2 Filed 04/16/19 Page 5 of 5
February 6, 2019
Page 5 of 5

'authority for other requests (which we do not concede are necessarily on point), you provide
 no authority for this overbroad request. In short, this appears to be a wish list, based on
 speculation, in an effort to engage in a fishing expedition.

       Seventh, you request all documents to and from Backpage and NCMEC relating to
possible unlawful activity involving underage individuals. (Your October 2b letter, ¶ 10.) )It
is unclear what you mean by "documents" nor do you articulate why you believe these are
exculpatory. In any event, if you are asking for emails between Backpage and NCMEC,those
are readily available based on emails we received via search warrants and subpoenas. They
are also contained in the PSI Appendix, which is available on the U.S. Senate website. Any
other documents we received from NCNIEC has been provided or will be provided based on
the scheduling order.

       Eight, paragraph 12 of your October 26 letl:er requests internal Justice Department
memoranda "relating the understanding of the applicable law government I3ackpage." Again,
you provide no authority for this request. And, case law makes clear that material
encompassing only an attorney's mental impressions or legal theories does not constitute
Beady. See, e.g., Mo~Nis v. Ylst, 447 F.3d 735, 742(9th Cir. 2006}. "Extending the Brady rule
to opinion work product would greatly impair the government's ability to prepare for trials."
Ia'. Indeed, "if opinion work product were accessible by opposing counsel `much of what is
now put down in writing would remain unwritten."' Williamson v. Moore, 221 F.3d 1177,
1 182(11th Cir. 2000}(quoting Hickman v. Taylof•, 329 U.S. 495, 511 (1947)).

       Ninth and last, paragraphs 4-31 make various general Brady requests, non-specific to
this case, citing some authority (mainly from the 1980s). We will examine your specific
requests and, to the extent we have information covered by the requests and supported by the
cases you cite, we will make it available. Finally, in the event you are unsatisfied with our
responses to your October 23 and 26 letters and file a discovery motion, please include our
responses to both letters as attachments so the court has an understanding of our efforts to be
responsive to your various requests.

                                                      Sincerely,

                                                      ELIZABETH A. STRANGE
                                                      First Assistant U.S. Attorney
                                                      District of Arizona

                                                      s/Kevin Rapp
                                                      KEVIN M. RAPP
                                                      Assistant U.S. Attorney
Case 2:18-cr-00422-SMB Document 522-3 Filed 04/16/19 Page 1 of 5




                     UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ARIZONA




 United States of America,

                  Plaintiff,                 CR-18-0422-PHX-SPL

           vs.                                Phoenix, Arizona
                                               October 5, 2018
 Michael Lacey,                                   10:50 a.m.
 James Larkin,
 Scott Spear,
 John Brunst,
 Andrew Padilla,
 Joye Vaught,

                  Defendants.




           BEFORE:    THE HONORABLE STEVEN P. LOGAN, JUDGE




                 REPORTER'S TRANSCRIPT OF PROCEEDINGS

                 HEARING ON PENDING MOTIONS - VOLUME I

                   (Pages 1 through 60, inclusive.)




 Official Court Reporter:
 Linda Schroeder, RDR, CRR
 Sandra Day O'Connor U.S. Courthouse, Suite 312
 401 West Washington Street, Spc. 32
 Phoenix, Arizona 85003-2151
 (602) 322-7249

 Proceedings Reported by Stenographic Court Reporter
 Transcript Prepared by Computer-Aided Transcription
     Case 2:18-cr-00422-SMB Document 522-3 Filed 04/16/19 Page 2 of 5


                                                                        Q


 1                           A P P E A R A N C E S

 2    For the Government:

 3                  U.S. Attorney's Office
                    By: PETER SHAWN KOZINETS, E5Q.
 4                      ANDREW C. STONE, ESQ.
                        MARGARET WU PERLMETER, ESQ.
 5                      KEVIN M. RAPP, ESQ. (Telephonic)
                    40 North Central Avenue, Suite 1200
 6                  Phoenix, AZ  85004

 7                  U.S. Attorney's Office
                    By: JOHN JACOB KUCERA, ESQ. (Telephonic)
 8                  312 North Spring Street, Suite 1200
                    Los Angeles, CA 90012
 9
                    U.S. Department of Justice
10                  By: REGINALD E. JONE5, ESQ. (Telephonic)
                    1400 New York Avenue NW, Suite 600
11                  Washington, DC 20530

12    For the Defendant Lacey:

13                  Liptsitz Green Scime Cambria
                    By: PAUL JOHN CAMBRIA, JR., ESQ.
14                  42 Delaware Avenue, Suite 120
                    Buffalo, NY 14202
15
      For the Defendants Lacey and Larkin:
16
                    Davis Wright Tremaine
17                  By: ROBERT CORN-REVERE, ESQ.
                    1919 Pennsylvania Avenue NW, Suite 800
18                  Washington, DC    20006

19                  Davis Wright Tremaine
                    By: JAMES C. GRANT, ESQ.
20                  1201 3rd Avenue, Suite 2200
                    Seattle, WA 98101
21

22

23

24

25


                         UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SMB Document 522-3 Filed 04/16/19 Page 3 of 5

                                                                        3


 1     For the Defendant Larkin:

 2                  Bienert Miller & Katzman
                    By: THOMAS HENRY BIENERT, JR., ESQ.
 3                      WHITNEY Z. BERNSTEIN, ESQ.
                    903 Calle Amanecer, Suite 350
 4                  San Clemente, CA 92673

 5                  Schulte Roth & Zabel
                    By: SEETHA RAMACHANDRAN, ESQ.
 6                  919 Third Avenue, Suite 2013
                    New York, NY    10022
 7
      For the Defendant Spear:
 8
                    Feder Law Office
 9                  By: BRUCE 5. FEDER, ESQ.
                    2930 East Camelback Road, Suite 160
10                  Phoenix, AZ 85016

11    For the Defendant Brunst:

12                  Kimerer & Derrick
                    By: M=CHAEL D. KIMERER, ESQ.
13                  1313 East Osborn Road, Suite 100
                    Phoenix, AZ  85014
14
                    Bird Marella Boxer Wolpert Nessim
15                   Drooks Lincenberg & Rhow
                    By: ARIEL A. NEUMAN, ESQ.
16                  1875 Century Park E, Suite 2300
                    Los Angeles, CA 90067
17
      For the Defendant Padilla:
18
                    Piccarreta Davis Keenan Eidel
19                  By: MICI~AEL L. PICCARRETA, ESQ.
                    2 East Congress Street, Suite 1000
20                  Tucson, AZ    85701

21    For the Defendant Vaught:

22                  Karp & Weiss
                    By: STEPHEN M. WEISS, ESQ.
23                  3060 North Swan Road
                    Tucson, AZ  85712
24

25


                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SMB Document 522-3 Filed 04/16/19 Page 4 of 5

                                                                        4



 1     For Henze Cook Murphy, PLLC:

 2                  Mitchell Stein Carey Chapman
                    By: LEE DAVID STEIN, ESQ.
 3                      ANNE MICHELLE CHAPMAN, ESQ.
                    2 North Central Avenue, Suite 1450
 4                  Phoenix, AZ  85004

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                         UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SMB Document 522-3 Filed 04/16/19 Page 5 of 5

                                                                          102


 1     received awards from various law enforcement officials.           There

 2     was some communications and some relationships with Backpage

 3     and various other organizations in terms of the National Child

 4     Exploitation Center, NCMEC.      They responded to subpoenas when

 5     subpoenas were provided and things like that.        That's all -- I

 6     don't think they need us to show them those documents.           I mean,

 7    that's something they're very familiar with.         They cite them

 8    back to us in a lot of the various pleadings.

 9               Now, what's at issue in this case -- and let's set

10    aside this First Amendment issue that they have raised because

11    that's a legal issue that the Court will rule on at some

12    point -- is a factual issue.       Did they know that the vast

13    majority of these advertisements that went up on this Web site

14    were for prostitution.

15               So that is what is clearly articulated in the

16    90-plus-page superseding indictment.        And there's lots of

17    material that's given as support for that.        And I think as

18    Mr. Piccarreta is going to get to, some of those documents have

19    already been turned over with respect to the superseding

20    indictment.    And there are others that we were turning over,

21    and I think today there's a disclosure.

22              So there's a continuing disclosure from the government

23    to defense on all these particular issues.        But with respect to

24    Brady or exculpatory, we're unsure what that would look like,

25    Your Honor.


                          UNITED STATES DISTRICT COURT
         '
                     Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 1 of 19                                      1




                               SUPERIOR COURT OF THE STATE OF CALIFORNIA
  ~`                                    COUNTY OF SACRAMENTO


    DATE:                                                 DEPARTMENT:            8
    JUDGE:                  Lawrence G. Brown             CLERK:
    REPORTER:                                             BAILIFF:


    People ofthe State of California                             CASE NO. 16FE024013

    vs

    Carl Ferrer, Michael Lacey, and
    James Larkin,

    Defendants


    Nature of Proceedings: Ruling on Defendants' Motion to Dismiss under Penal Code Section 1004                       ..

                                                     Introduction
             Backpage.com is one ofthe largest on-line classified advertisement services, through whzch users may
.
~ ~u'st advertisements in a variety of categories. Posting an advertisement in the "Adult Services" category
   requires a fee. Through various levels ofinvolvement with Backpage.com, Defendants have twice found
   themselves facing criminal charges in Sacramento County relating to certain advertisements placed in the
   "Adult Services" category.
           The prosecution's theory is that Defendants conspired to create and organize a website that facilitates
   sex trafficking. The People assert that Defendants created such a site through Backpage.com, knowing that
   prostitutes and/or pimps use the site to advertise prostitution, and with the intent to m~imize their own profits
   from the illegal sex trade. According to the People, this plan also included (ricking credit payment processors
   into processing Backpage transactions, through the use'of shell companies and fraudulent billing descriptors.
   A]Iegedly, the credit processors would not have processed the payments had they known they were doing
   business with Backpage.com. The People assert that Defendants' plan has come to fruition and they have
   derived massive financial support and maintenance fxom the prostitution.

                                                     Background
          In 2Q16, Defendants faced various charges of pimping and conspiracy to pimp. The Honorable Michael
   G. Bowman   SUSTAINED     the Defendants' demurrer and dismissed the complaint. Judge Bowman found that it
   was apparent from the accusatory pleadings fihat the prosecution hinged on fireating Defendants as the speakers



 ~~

                                                            1
                 Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 2 of 19




,r""~'.the offensive conduct, when they were merely the publisher. Prosecution under this theory could not go
   _~rward, as the Communications Decency Act("CDA")provides immunity for online publishers and
   distributors of content generated by third parties. (See 47 U.S.C. §230; Barrett v. Rosenthal(2Q06)40 Ca1.4~'
   33, 39.)
            That same month,the Office ofthe Attorney General filed a new complaint, charging the same
   Defendants with conspiracy to commit money Laundering (count 1), money laundering (counts 2-27), and
   conspiracy to commit pimping (count 28). The People also allege three sentencing enhancements based on the
   amount of money involved in the financial transactions. Defendant Ferrer also faces charges of pimping a
   minor under 16 years old (counts 29-31, 40), pimping a minor (count 32), pimpzng (counts 33-36, 39), and
   pimping a minor 16 years old (37-38).
            On January 19, 2017, Defendants fled a Motion to Enforce the Court's Order of Dismissal; Alternative
  Demuzxer; and Request to Transfer to Judge Bowman and Further Relief On January 23, 2017,the People filed
  an Opposition. On March 6, 2017, Defendant filed a brief in fiarther support for fine above named Demurrer
  under Penal Code sec#ion 1004, and the People responded in further Opposition on March 8, 2017. The People
  also filed a Motion to Strike the declaration of defense counsel and Defendants' E~iibits A-J, attached to the
  Motion of January 19, 2Q17. On March 10, 2017, the parties addxessed in open court Defendants' concerns of
  whether the complaint was sufficiently pled such that Defendants have been adequately apprised ofthe charges.
  Ofparticular concern was the money laundering charges, which charged Defendants with money laundering
  under the transactional prong but did not specify the underlying criminal activity. (See Penal Code
     86.10(a)(2).) The Court invited the People to consider amending the complaint.
     1     The People submitted the First,Amended Criminal Complaint to ~e Court on March 24,2Q17. This was
  deemed filed on Apri128, 2017. The First Amended Complaint added several allegations and overt acts that
  explained the theory ofprosecution. In particular, the People provided clarification that fine money laundering
  charges are based on bank fraud, wire fraud and prostitution. On May 26,2017, Defendants addressed the
 amended charges in their Continued Demurrer to Dismiss the State's Complaint. The People filed an
  Opposition on June 9~', and Defendants filed a Reply on June 23, 2017.

                                       Court's Leal Anaivsis and Ruling
        The partizs have brizfed multiplz issues that may be grouped into three categories. Defendants argue
that the prosecution constitutes harassment and should be curtailed. Defendants also make several challenges to
the pleadings and argue that procedural and facial defects prohibit the instant prosecution from going forward.
Finally, Defendants argue that the First Amendment bars the instant prosecution because it is based on
impermissible interference with publisher functions.

I.      Nature of the Prosecution
        A.    Basis far the prosecution




                                                        r►a
                  Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 3 of 19


            Since at least 2010, public officials and state prosecutors have been pressuring Backpage to remove the
  "Adult Services" category from the website in an endeavor to combat sex trafficking. With Backpage's refusal
~ comply,a philosophical disagreement between public o~ciais and Backpage as to how best to combat sex
~
   tricking is clearly present. (See Backpage.com, LLC v. Lynch,216 F.Supp.3d 96, 100, fn. 2.) Defendants
   note the instant prosecution is one of a recent rash of attempts to assign liability for affiliation with Backpage.
   Defendants claim that in each case, including the previous prosecution dismissed by Judge Bowman,Backpage
   successfully argued that it was entitled to immunity under the CDA. Defendants argue that in light ofthis cleax
  immunity,the instant charges are brought in bad faith and the prosecution is vindictive. Defendants argue that
  this is not the first time a government official has used coercive techniques to attempt to shut them down. (See
   e.g., Bacl~age.com, LLC v. Dart(7~' Cir. 2015)807 F.3d 229 [in his professional capacity, Cook County Sheriff
  threatened Backpage.com business partners in an attempt to dry out Backpage business].)
           Yet, perhaps another possible perspective is that there is a growing desire to hold online media
  accountable far their role in disseminating infornnatian leading to condemnable acts by third parties. (See e.g.,
  Cohen v. Facebook, Inc. E.D.N.Y. May 18, 2017)201'7 U.S. Dist. LEXIS 76741, *28-31 [seeking to hold
  Facebook liable for allowing Haman to use its platform to encourage terrorist attacks]; and Fields v. Twitter, Inc
(N.D. Ca1.20I6)217 F.Supp.3d 1116 [seeking to hold Twitter liable for providing ISIS an account to use for
  spreading extremist propaganda].)
           This Caurt need not decide whether this prosecution is brought in bad faith, nor is there a sufficient
  factual basis to do so, at this juncture. As discussed below, whether this case proceeds depends;in part, on
  whether Defendants enjoy immunity against these new charges under the CDA. Thisrmmunity was provided by
  Congress, and regardless of where Backpage floats on the tide of public opinion, the immunity must be
, ~~.edified by Congress.

         B.      The People's Investigation May Continue
         Defendants also request this Court to enjoin further investigation by the People and to rettun the
 materials already seized as part ofthe investigation. This argument is largely based on Defendants claim that
 this prosecution is brought in bad faith. At this stage, there is insufficientjustification for interference with fine
 prosecutor's functions. (Compare Dart, supra, 807 F.3d at 233 [Court fording letter sent by Sheriff"containing
 legal threats and demands" to sever contractual ties with Backpage was clear evidence of bad acts by
 government official].) Thus, Defendants' request to enjoin the People from further investigation and to return.
 the materials seized is denied.

 II.     Procedural and Facial Challenges to the Charges
         A.      Authority to File New Charles.
         The parties dispute whether the instant prosecution may be initiated against Defendants. Defendants
 argue the People are prohibited from re-filing charges after the original demurrer was SUSTAINED and
 maintain that the First Amended Complaint constitutes an improper attempt to reinstate that original complaint.
 Defendants argue that the People forfeited this opportunity by failing to fallow the proper procedure to cure the
 defects in the previous complaint, as outlined in Penal Cade sections 1007-1009. Defendants also argue that re-
                 Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 4 of 19




r"`"'ing ofcharges is barred because the previous complaint was dismissed on constitutional grounds. (See People
  .-: Pinedo(20Q5) 128 Ca1.App.4~'968, 972 [state and federal due process clauses Iimit the People's discretion to
  re-file charges].)
           The People's position is that the gxanting of a demurrer does not bar the prosecution from filing a new
  complaint, even where the charges are the same. "Even a dismissal in the superior court following an order
  setting aside an information or indictment is no bar to a future prosecution for the same offense."(People v.
  ZThlemann (1973)9 Ca1.3d 662, 666, citing People v. Van Eyk(1961} 56 Ca1.2d 471,477; Pen. Code,§ 999; see
  also Pen. Code § 1387.) Nevertheless,the People represent that the instant charges are "substantially different"
  than those contained in the prior complaint and because the prior complaint was not dismissed with prejudice,
 the new charges are appropriate.
          The Court finds the People may file the instant charges. Judge Bowman dismissed the first compliant
  after finding the Defendants were entitled to immunity from prosecution under the Communications Decency
  Act. While the CDA was established to protect the constitutional right to free speech, the immunity provision
 pxoviding online publishers immunity from liability for third-party speech is statutory. Thus,the dismissal was
 based on statutory legal grounds. Generally, when charges are dismissed based on legal grounds,the
 prosecution may file a new complaint or seek a grand jury indictment. (Uhlemann, supra, 9 Ca.l. 3d at 666.)
 Moreover, Judge Bowman's ruling signaled that a prosecution based on treating publishers as the speaker was
 prohibited under the CDA. This ruling would not prevent a prosecution under theories not subject to the
 immunity provision. The People assert that the instant charges do not fall under the purview ofthe CDA.

`~'~     B.       Jurisdiction
         Defendants question whether California has jurisdiction over this prosecution. Defendants argue that the
 allegation that they conducted transactions "throughout California," is insufficient because the People have not
 identified a single act actually committed in California. Defendants argue that territorial jurisdiction maybe
 raised in a demurrer and is subjected to pre-trial deternzination. (See Penal Code §1004(1).)
         A state is not prohibited from exercising jurisdiction over criminal acts that take place outside of its
 borders, if the results of the crime are intended to (and do) cause harm within fine state. (People v Fortner
(2013)217 Ca1.App.4th 1360, 1363.} California claims jurisdiction for offenses that fall under specific types of
 interstate situations. (Ibid, citing People v. Betts(2005)34 Ca1.4~' 1039, 1047.) For example, under Penal Code
 section 27, a defendant may be punished under California law for any crime committed "in whole or in part" of
 the state. Similarly, under Penal Code section 7$8, California has jurisdiction for offenses commenced out of
 state then conslu~zmated in California. Finally, under Penal Code section ~78a, California has territorial
jurisdiction if the defendant does a preparatory act in California that is more than a de minimis act toward the
 completion ofthe offense. (Fortner, supra, 217 Cal..App.4~' at 1363-1365.) In other words, California has
territorial jurisdiction when "with intent to commit a crime" a person "does any act within this state in execution
or part execution ofthat intent, which culminates in the commission of a crime, either within or without this
state." (People v. Renteria(2008) 165 Ca1.App.4th 1108, 1116.}


 '~
~

                                                         4
                  Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 5 of 19


           Here,the People contend that Defendants concocted a scheme to trick credit payment processors into
  ~~ocessing payments for Backpage transactions when the processors would have otherwise declined. The
.f ~~ple contend that this misrepresentation influenced banks to release money to Defendants. For jurisdictional
   purposes, the People contend that the acts of hosting a website and accepting credit payments for advertisement
  placement were non-de minimis parts of the overall scheme to defraud the banks. In this way, Defendants
  arguably committed more prepaaratory acts in California than what was deemed sufficient in People v. Betts
 (2005)34 Cal.4th 1039, 1047, where there was sufficient evidence that the defendant's intent to molest his step-
  granddaughters formed in California when he suggested they go with him on a long haul truck drive. (Id at
  1054-1056.)
          This Court finds that Califoznia has jurisdiction over the instant charges. Assuming, without deciding,
  that Defendants intended to conduct, and participated in, the scheme alleged by the People, hosting the website
  through which payments were processed under fraudulent conditions was more than a de minimis act toward the
  bank fraud. The scheme would not have been as successful had if not been able to process payments for
  Backpage advertisements placed in California. For purposes of establishing jurisdiction, these allegations are
  sufficient.

          C.      Case Assi,~nment
          Defendants request that this Court transfer the case back to Judge Bowman for the sake of"efficiency
  and to prevent fonun-shopping." Defendants rely upon Penal Code section 1387, which~provides exceptions to
 that general rule that the prosecution has an opportunity to re-file charges after one dismissal. (Pen. Code §
 ?.387(a).) While section 1387 also serves to curtail prosecutorial harassment by placing limits on the number of
    ies charges maybe re-filed, these limitations do not dictate judicial assignment. This Court can find no
 justification for assignment through a method other than through the normal procedure governed by local rules
  1032 and 10.50. Defendants' request to have the case assigned to Judge Bowman is denied.

         D.       Judicial Notice
         Defendants have also requested this Court to take judicial notice of several documents attached as
 E~zbits A-J to their Motion filed on January 19, 201~. The People request this Court to strike these exhibits
 and the accompanying declaration from defense counsel.
         Tbis Court has been expressly called upon to review the propriety ofthe re-filed charges in light ofthe
 previous dismissal. Therefore, this Court takes judzcial notice ofthe procedural history ofthe prior prosecution
 including the prior complaint and the Order granting Defendants' Demurrer. (See People v. Putney(201 b) 1
 Ca1.App.Sth 1058, 1063, fii. 4 [taking judicial notice ofthe prior case's procedural histozy but not the truth of
 any facts involving the underlying charge];People v. Hill(1998) 17 Ca1.4th 80Q, 847 [taking judicial notice of
 unpublished decision in separate case].)
         While the previously filed complaint and dismissal order is helpful to tl~e resolution ofthe matters before
 this Court at this juncture, Defendants' other documents do not have the same utility. (See Sosinsky v. Grant
(1992} 6 Ca1.App.4th 1548, 1564 [a court may take judicial notice ofthe truth offacts asserted in documents
 such as orders, findings offact and conclusions oflaw, and judgments].) The Defendants' request to take




                                                          5
                 Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 6 of 19




~~icial notice for all exhibits attached to the January 19th motion, other than the previous complaint and
 _ _~smissal order, is denied. The People's motion to strike these documents is SUSTAINED.

            E.      Challenges under Penal Code section 1Q04.
            A defendant may demur on delineated statutory grounds. (Pen. Code, § 1004; People v. Saffell(1946)
 74 Ca1.App.2d supp. 967, 972.) These include the ability to challenge: whether the facts stated constitute a
  public offense; defects on the face ofthe accusatory pleading; or on the grounds that the pleading includes
 information that would be a bar to prosecution. (Pen. Code, § 1004. See also People v. Goodman (2014} 225
 Cal.App.4th 950, 956.) Literal compliance with pleading requirements under Penal Code section 952 is
 insufficient if the accusation fails to give constitutionally adequate notice of what the accused must defend
 against. (People v. Jordan(1971) 19 Cal.App.3d 362, 369.) California's system of criminal pleading under
 section 952 relies in part upon the transcript ofthe grand jury hearing or preliminary examination which must be
 funushed to the defendant to inform him of particular circumstances of his offense not shown by the accusatory
 pleading.(People v. flnderson (1961)55 Cal.Zd 655,657;People v. Johnson (1964)230 Cal.App.2d 80, 86;
People v..Io~dan (1971) 19 Cal. App. 3d 362, 369-371.)
           However, compliance with section 952 does not necessarily overcome a due process attack and maybe
 challenged in a demurrer prior to preliminary hearing.(Lamadrid v. Municipal Court(1981) 118 Cal.App3d
 78b, 790; Choung v. People ofState ofCalifornia(1970)320 F.Supp. 625, 629.)(See also Lott v.,~~Jnited States
(1962)309 F.2d 115, 117 [offenses must be accurately described in an indici~nent; anal if necessary to do so,the
   'egations must be expanded beyond the words ofthe statute in order to embrace all the ingredients necessary
~   ~~the offense]; United States v. Ct-uikshank(1875)92 U.S. 542, 558 [the object ofthe indictment is to fiunish
the accused with such a description ofthe charge against him as will enable him to make his defense and to
inform him ofthe facts alleged; a crime is made up of acts and intent and these must be set forth in the
indictment].) The complaint must be given a reasonable interpretation and read as a whole with its parts
considered in their context. (People v. Biane(2013)58 Cal.4~` 381, 388.)

                     1. Money laundering p~ernised onfederal offenses.
        Defendants argue ~thhat the charges do not constitute a public offense because the People have no
 authority to base their state prosecution for money laundering upon violations offederal bank oz wire fraud
laws. The People respond that California law allows the state to incorporate federal offenses by reference, and
the California money laundering statute specifically contau~.s such a reference. This Court agrees with the
People.
        Penal Code section 156.10, subdivision (a), provides in pertinent part:"Any person who conducts or
atternp#s to conduct a transaction or more than one transaction within aseven-day period involving a monetary
instrument or instruments of a total value exceeding five thousand dollars($ 5,000), or a total va3ue exceeding
twenty-five thousand dollars($ 25,000) within a 30-day period, through one or more fnancial institutions (1)
with the specific intent to promote, manage, establish, carry on, or facilitate the promotion, management,
                     Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 7 of 19


 establishment, or carrying on of any crinninal activity, or(2)knowing that the monetary instrument represents
 the proceeds af, or is derived directly or indirectly from the proceeds of, criminal activity, is guilty ofthe crime
~~~'money laundering."
          Penal Code section 186.9 defines "criminal activity" as a criminal offense punishable undex the laws of
 the state by imprisonment in the state prison or from a criminal offense committed in another jurisdiction
 punishable under the laws ofthatjurisdiction by death or imprisonment for a tezm exceeding one year. (Pen.
 Code §186.9(e).) Federal bank fraud, in turn, is punishable by imprisonment for a term of not more than 30
 yeaxs. (18 U.S.C. §1344.) Similarly, federal wire fraud is punishable by not more than 20 years, absent special
 circumstances. (18 U.S.C. §1343.) Thus, it appears that federal bank and/or wire fraud may serve as the
 criminal activity underlying a charge of California money laundering.

                      2. The .First Amended Complaint is Su,fficiently Pled.
          Defendants also argue that even if a sta#e money laundering prosecution may be predicated on a federal
  offense,the charges are uncertain and fail to adequately apprise them ofthe actions against which fihey must
  defend. Despite the amendments to the charges, Defendants continue to assert a lack of specificity as to fihe
  transactions and monetary instruments allegedly involved in the money laundering. Defendants assert that the
  People may not rely on a simplistic pleading under Penal Code section 952, but must satisfy constitutional due
  process requirements as vc~ell. The People respond that they have complied with fiheir pleading requirements and
  the case should be advanced to the preliminary hearing, where the full nature ofthe charges.will become clear.
          This Court agrees the complaint is not a model of clarity. However,the nature ofthe charges and
  theories of prosecution are ascertainable from the amended charging instrument. Specifically, ~}ae People now
~
!    ~ge that Defendants conspired to orchestrate a bank fraud by misrepresenting to credit payment processors
 wt at theY were not Processing transactions from Backpag,  e and this misrepresentation would trigger a release of
 funds from banks. The overt acts alleged clarify that Defendants created multiple classified websites, and when
  applying for (at least one) merchant account, Defendant Ferrer omitted any reference to Backpage, despite
 intending to process Backpage transactions through the account. The People allege that credit payment
 processors, along with American Express, would not have knowingly processed the payments for Backpage and
 the banks would not have released funds absent Defendants' trickery.
          These allegations provide sufficient notice for Defendants to understand the nature ofthe charges and
 prepare a defense. Essentially, either Defendants did - or did not -materially represent to credit payment
 processors in a scheme to fraudulently obfiain money from banks. If Defendants did so,this may form the basis
 for a money laundering charge. {Cf. United States v. Mason (9~' Cir. 1990)902 F.2d 1434, 14431 [federal
 money laundering conviction supported by evidence that bank would not have opened a merchant account had it
 known it was laundering credit charges far prostitution; the false representation to the credit processoz
 influenced the bank's release offunds].) The factual resolution to that question, however,is not at issue here.



 i Overruled, on other grounds in part by United States v. Doe (9~' Cir. 2013)705 F.3d 1134, which was later withdrawn, See also
 United States v. Warshak (6~' Cir. 2010)631 F.3d 266.




                                                                  7
                  Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 8 of 19




 ~'hat is at issue is whether the First Amended Complaint has been sufficiently pled to meet statutory and due
tt
'~-r_ocess requirements.
           This Court finds the First.Amended Complaint provides Defendants notice ofthe offenses of which they
   are accused, and Defendants are adequately apprised ofthe conduct against which they must defend. (Penal
   Code §952; Lamadrid, supra, 118 Ca1.App.3d at 791.) In fact, Defendants' knowledge ofthe nature ofthe
   charges and theory of prosecution has been demonstrated throughout the briefing process and during argument
   to the Court. Therefore, the First Amended Complaint meets statutory and due process requirements and is
   sum ciently pled to go forward.

         F.      Purported Defects in the Money Launderin~Char~es
         To prove that the defendant is guilty of money laundering,the People must ultimately show the act of
  conducting financial transactions) of a minimum amount, within a certain time frame, and that when the
  defendant did so, he either intended to promote criminal activity or he knew that the money represented the
  proceeds of criminal activity or was derived directly or indirectly from the proceeds of criminal activity.
 (CALCRIM 2997)

                                 One Act, One Crime Concerns
          Defendants argue that even if charges are sufficiently pled,the money laundering charges are fatally
  flawed  because they are premised on the same acts as those allegedly constituting bank ax wire fraud.
    , ~endants argue that under the People's theory, the credit payments impermissibly constitute both the bank
~  _-aud and the money laundering.
          Notably, fhe federal bank fraud statute punishes the fraudulent scheme, not necessarily the completion of
  the scheme. The offender must acquire (oz attempt to acquire) bank property by means ofthe material
  misrepresentation. (Loughrin v. United States(2014) 134 S.Ct. 2384, 23.93-2394.) Because bank fraud may be
 completed upon attempting to effectuate the scheme,there exists a range of punishable behavior that is subject
 to factual determinations by the trier offact. That is separate and apart from the question at bar; i.e whether the
 charges are adequately pled.
          Nevertheless, the parties draw attention to a problem identified by the federal courts that may arise when
 federal money laundering is based on federal bank or wire fraud, and suggest the same problem is present here.
 When flee activity required to comrn.it the fraud encompasses activity required to commit money laundering, the
 two offenses should merge into one offense under federal law. (See e.g., United States v. Wilkes (9~' Cir. 2011)
 662 F.3d 524, 545-546 [if a successful bank fraud requires concealment offinancial transactions, the defendants
 cannot be charged with that same act of concealment a second time, as relating to -the commission of money
 laundering].) Perhaps the most common "meager" problem arises when the court must parse out(or trace) the
 money involved in the underlying crime and money involved in the laundering. As a result, there are a plethora
 offederal cases that discuss tracing the proceeds ofthe criminal activity in order to determine when the bank or
 wire fraud ends, and money laundering begins. Indeed, the parties spend much time debating this issue.
                  Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 9 of 19


. Included in this discussion is the appropriate federal definition of"proceeds" for tracing purposes. (Compare
   United States v. Santos(2008) 553 US 507 [plurality decision defining "proceeds" as profits rather than gross
~~:eipts] with United States v. Grasso (9~' Cir. 2013)724 F.3d 107, 1091 [recognizing subsequent legislative
!
   amendment defining "proceeds" as including gross receipts of criminal activity].)
            Despite the parties' request to weigh in on this vexing problem faced by federal courts, the difficulty in
   defining and tracing proceeds does not appear to so plague the California money laundering statute. The bench
  notes in CALCRIM 2997 governing Money Laundering instruct,"If the definition of proceeds is an issue, see
   United States v. Santos —which holds that `proceeds' in the federal money laundering statute means `profits."'
  There is no recognition ofthe legislative definition of"proceeds" enacted after Santos. This signals an
  intentional divergence from federal law and provides us with a clear definition ofthe type ofmoney to be traced.
            Additionally,People v. Mays(2007) 148 ~Ca1.App.4~' 13, the lead case involving money laundering,
  provides guidance on how to trace the money from the underlying criminal actzvity on its path to be laundered.
  The Mays court determined that our "promotional" money laundering prong under subsection (a)(1) of Penal
  Code section 186.10 requires monetary transactions to be made with a specific intent to keep the criminal
  activity alive. (Id at 29.) Under this section, there is no need to trace any funds, since there is no requirement
  that the money to be derived from an illegal source in order to promote criminal activity. (Id at 30)
           However, under the "transactional" prong of subsection (a)(2), the requisite mens rea is knowledge that a
  monetary instruuzent represents criminal proceeds. Under this subsection, tracing the sources} oftransactions is
 required. Monetary instnzments must be composed ofthe minimum statutory amount solely from criminal
  proceeds; it is insufficient merely to show the transaction was the right amount and from an account with
 comingled funds. This requires the government to show: the defendant's entire business was illegal, there were
     t7osits ofthe minunum statutory amount or more in criminally dexived funds, or there was a transfer of ail
 funds out ofthe account. (Mays, supra, 148 Cal.App.4~' at 32.)
           Here, Defendants have been charged under both prongs ofthe money laundering statute. This means
 Defendants are being chaxged with, essentially, either investing money into the underlying criminal scheme, or
 conducting transaction wifih profits from the scheme and the People must show that the profits came solely from
 that underlying criminal activity. Regardless of whether the People will succeed in meeting their burden of
 proof, the theory and the charges under which they are proceeding appear to be valid under California Iaw and
 adequately pled such that any defect does not bar prosecution.

                          2.      Bank Fraud tray be Premised on Intent to Defraud a Thzrd Party
           Defendants argue that even ifthe "criminal activity" underlying a money laundering charge maybe
  based on a federal bank charge, the instant allegations of bank fraud are facially deficient because Defendants
  had no relationship with the banks iiarned in fhe First Amended Complaint and therefore could not have been
  victims of bank fraud.
          The federal bank fraud statute states: "Whoever knowingly executes, or attempts to execute, a scheme
  or artifice (1} to defraud a financial institution; or(2) to obtain any ofthe moneys,funds, credits, assets,
  securities, or other property owned by, or under the custody or control of, a financial institution, by means of



~~
                 Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 10 of 19




  r Ise or fraudulent pretenses, representations, or promises; shall be fined not more than $ 1,000,000 or
      ~,.
     ~prisoned not more than 30 years, or both." (1 ~ USC §1344.)
           Subsection(1)requires intent to defraud a financial institution. To act with the "intent to defraud"
  means to act willfully, and wifih the specific intent to deceive or cheat for the purpose of either causing some
 financial Ioss to another, or bringing about some financial gain to oneself. (United States v. Brandon (lst Cir.
  1994) 17 F.3d 409,425.) Subsection(2)requires that a defendant "knowingly execute[ ], or attempt[]to
  execute, a scheme or artifice" and has two elements. First, the clause requires that the defendant intend "to
  obtain any ofthe moneys ... or other property owned by, or under the custody or control of, a fuiancial
  institution." Second, the clause requires that the envisioned resulti.e., the obtaining of bank property—occur
"by means offalse or fraudulent pretenses, representations, or promises." (Loughrin v. United States(2014) 134
 S. Ct. 2384,2388-2389.} There must be a "relational" connection between the alleged false statements ox
 representations and the obtaining of bank property, such That the misrepresentation is material. (Loughrin v.
  United States(2014) 134 S. Ct. 2384, 2393.)
          A material misrepresentation made to a third party may qualify if it induces the bank to depart with its
 property. (See United States v. Nguyen 2017 U.S.Dist. LEXIS 32549, *15-19 and Louglu~in v. United States
(2014) 134 S.Ct. 2384,2389 [both stating that bank fraud can cover deception ofa non-bank custodian with a
 goal to obtain a bank's property].) This theory of bank fraud has been pursued in other jurisdictions. For
 example, in United States v. McNeil(9~' Cir. 20Q3)320 F.3d 1034, 1039, the defendant used fake identifzcation
 to open an account for the purposes ofreceiving a false tax refund, with the ultimate goal oftransferring money
 r~nm the fake account to his own. The 9th Circuit rejected the argument that the conviction was invalid because
     'true victim was the IRS and not the bank. The court determined that the plan was two-fold; fraudulently
 obtain money from the IR.S, then (after the bank becomes aholder-in-due-course) misrepresent to the bank that
Defendant was ultimately enfiitled to the money. (See also United States v. I~Yarshak(6~' Cir. 2010)631 F.3d
266, 309-310 [jury could find that misrepresentation made to deceive payment processor to continue to process
payments when they would otherwise decline constitutes bank fraud]; United States v. Johnson (C.D. Ut. 2015)
2015 U.S.Dist. LEXIS 145102, *6 [submitting a fraudulent merchant account applications to a bank so that
onlzne sales could be processed can constitute bank fraud].)
          By extrapolation, the instant allegations of bank fraud based on the theory that Defendants made a
material misrepresentation to a credit payment processor, which induced a bank to depart with its properly, may
be proper and may serve as the predicate "crzminal activity" for a state money laundering charge.

                    3. Money Laundering Based on Wire Fraud
         Defendants are also charged with both prongs of money laundering after violating the federal wire fraud
 statute under 1 S USC section 1343. Wire fraud is committed when:"Whoever, having devised or intending to
 devise any scheme or artifice to defraud, or for obtaining money or property by means offalse or fraudulent
 pretenses, representations, or promises, transmits or causes to be transmitted by means of wire, radio, ox
 television communication in interstate or foreign commerce, any writings, signs, signals, pictures, or sounds for


 `.
~

                                                         10
                 Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 11 of 19


  the purpose ofexecuting such scheme or artifice, shall be fined under this title or imprisoned not more than 2d
   years, oz both...." (18 USCS § 1343.)
(~-        Wire fraud does not require proofthat the defendant's conduct violated a separate law or regulation.
  Rather, wire fraud has only three elements: "(1) a scheme to defraud;(2)use ofthe wires in furtherance ofthe
  scheme; and (3} a specifzc intent to deceive or defraud."(United States v. Green {2p10) 592 Fad 1057, 1064,
  quoting United States v.~ Shipsey(9th Cir. 2004)363 F.3d 962, 971.) The scheme to defraud must only include
  an "affirmative, material misrepresentation."(Green, supra, 592 F.3d at 1064).
           Here, Defendants are faced with two counts of money laundering based on wire fraud, listing American
  Express as the victim and describing the fraudulent behavior as "using interstate wires by using various payment
  entities to disguise the true nature ofthe transactions." Factually, the People have alleged that American
  Express signaled its intent to discontinue processing Backpage's credit payments after May 1, 2015, but
  Defendants continued to process American Express transactions from Backpage. The People also allege that
  Defendants created shell companies and engaged in factoring in order to obscure the nature and/or source ofthe
  credit payments.
          In light ofthe general money laundering discussion above, this Court finds no reason to prevent
  prosecution for money laundering based on wire fraud.

  III.     Application of The First Amendment
           In addition to the above facial attacks on the complaint, Defendants contend that the First Amendment
  bars prosecution for all charges, as the People are seeking to prosecute them for publishing functions. However,
  t. e instant charges are not based on an overt attempt to criminalize the act of publication, and traditional First
~ aendment analysis is not required here. Indeed, the money laundering charges based on bank and wire fraud,
  on their face, are not based on publication ofthird party speech at all. Rather,they are based on the purported
  illegality of Defendants financial operations. This Court finds that the immunity provision ofthe CDA is not
  triggered by the money laundering charges based on bank or wire fraud. Thus,the following discussion is
  directed at the pimping charges faced by Defendant Ferrer and the money laundering charges based on
 prostitution.
           That is not to say that the First Annendment is net implicated at all. Indeed,the protections afforded by
 the First Amendment were the motivating factors behind the enaclxnent ofthe CDA. Congress expressly
 intended to relieve online publishers from liability for publishing third-party speech. (47 U.S.C. § 230)
           As noted above, Penal Code section 1Q04 allows for a demwrrer on the basis that the complaint contains
 matter which, iftrue would legally bar the prosecution. (Penal Cade §1004.) The language ofthe CDA itself
 states,"No cause of action may be brought and no liability will may be imposed under any State or local law
 That is inconsistent with Phis section." (47 U.S.C. §230(e)(3)(emphasis added).) This statutory language
clearly demonstrates a legislative intent to provide both a bar to prosecution and an afffir~native defense at trial.
Thus, the relevant question in this case is whether, and to what extent, Defendants' activity entitles them to
protection oftheir First Amendment rights through the immunity provision offile CDA.

         A.     Immunity Under the Communications Decency Act




                                                          11
               Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 12 of 19




         The CDA provides immunity for online publishers and distributors of content generated by third parties.
    arYett v. Rosenthal(2006)40 Ca1.4fih 33, 39.} Protection from the CDA is broken down into three parts.
 Conduct is shielded if the defendant(1)is a provider or user of an interactive computer service;(2)that the
 plaintiff seeks to treat as a publisher or speaker;(3) ofinformation provided by another information content
 provider. (Fields v. Twitter, Inc.(N.D. Ca1.2016)217 F.Supp.3d 1116, *1121; Doe v. Backpage.com LLC
(2016)81'7 F.3d 12, 19; 47 U.S.C. §230.) "There has been near-universal agreement that section 230 should not
 be construed grudgingly." (Doe, supra, 817 F.3d at 118 [citations omitted].)
         To determine whether defendant faces a claim that seeks to treat the defendant as a publisher or speaker
 ofinformation provided by a thud party,"courts must ask whether the duty that the plaintiff alleges the
 defendant violated dexives from the defendant's status or conduct as a publisher or speaker." (Barnes v. Yahoo!,
Inc. 570 F.3d 1096, 1101-02.} Moreover, because distributors are included in the publisher ca#egory,
distributors are also entitled to protection under the CDA. After a11, publication includes evezy repetition and
 distribution of material. (Baf-rett v. Rosenthal(2006)40 Cal.4th 33, 45.) Under the CDA,"any activity fihat
can be boiled down to deciding whether to exclude material that third parties seek to post online is perforce
immune." (Fair Housing Council ofSan Fernando Valley v. Rommates.com, LLC,(9th Cir. 2008)521 Fad
 1157, 11'70-Z 171.) The Ninth Circuit has recognized that although "there will always be close cases where a
clever lawyer could argue that something the website operator did encouraged the illegality...Such close cases
must be resolved in favor ofimmunity..."(Id at 1174.)
        As applied to the instant case, there are two possible theories of prosecuting Defendants for pimping. A
' ~~endant can be convicted of pimping under a theory that involves actual solicitation of prostitution.
   Eernatively, defendants may be prosecuted under the theory that defendants derived support from the earnings
of another's act of prostitution.(See People v. McNulty(1988)202 Ca1.App.3d 624,630 [stating the two
theories of prosecution for pimping].) The People rely on the second theory in asserting that Defendant Ferrer
knowingly lived and derived support from prostii~ution earnings.

        1.       Theory that Defendant's derivedfinancial supportfpom prostitution
        The People maintain that pimping will be shown when the People demonstrate that Defendants acquired
income from prostitution resulting from advertisements placed in Backpage.com. Defendants maintain they
merely accepted payment for a legitimate publishing function.
        This Court finds People v. Grant(2011) 195 Cal..App.4th 107 helpful. Grant discusses a distinction
befween financial support received by the prostitute (illegal} and funds paid by the prostitute for services
rendered or other purposes (legal). The appellate court emphasized that "the statutory prohibition does not
preclude a person from accepting a known prostitute's funds gained from the prostitute's lawlu3 activities or for
purposes other than the person's support and maintenance." (Id at 116. See also Allen v. Stratton (C.D.Cai.
2Q06)428 F.Supp.2d 1064, 1 Q'72, fn 7[a natural reading ofthe pimprng statute does not apply to an individual
who provides a legitimate professional service to a prostitute even if paid with proceeds earned from
prostitution, the service provider derives support from his own services]; People v. Reitzke (1913)21




                                                        12
                  Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 13 of 19


   Cal.App.740, 742[a legitimate defense to pimping is t~iat a prostitute supplied defendant money for any purpose
~ther than being supported or maintained by the prostitution].)
'
(~~        Here,there is no dispute that Sackpage charged money for the placement of advertisements. Providing a
  forum for online publishing is a recognized legal purpose that is generally provided immunity under the CDA.
   This immunity has been extended by the courts to apply to functions traditionally associated with publishing
   decisions, such as accepting payment for services and editing. (See e.g.,Doe v. Backpage.com, LLC(817 F.3d
   12, 15,petitzonfor ceYtioraYi denied January 9, 2017[decisions regarding posting standards and requirements,
  including accepting payments for posting, are not distinguishable from publisher functions].)
          However, the People dispute the "services" at issue. The People argue that the Backpage website
  generated income through its "Escort" section, which invariably contained prostitution advertisements. Because
  these advertisements are not for legal services and Defendants were well aware ofthe nature ofthe
  advertisements, the People argue that any claim ofimmunity under the CDA is defeated. (Pre-trial proceedings,
  July 14, 2017) The People would have this Court determine that the services provided are based on the content
  ofthe advertisement rather than the forum on which the advertisement is posted. Yet,to hold Defendant
  responsible for the content ofthe advertisement would require holding a publisher liable as if he was the speaker
  ofthe content. Contrary to the People's claim, doing so directly triggers, not defeats, the immunity provision of
  the CDA.
          However,that does not end our inquiry. Immunity may be xemoved if Defendants' conduct went beyond
  those of a publisher and constituted content creation. This may happen when a provider crosses the line from
  providing a neutral interactive service that simply replicates offending third party matter and instead takes active
 control ofthe content ofa web postzng. (Doe v. Backpage.com LLC{D.C. Mass 2015) 104 F. Sup.3d 149, 156.)
     short, if a provider's acts "materially contribute" to the illegality ofthe material, immunity will be lost. (See
 Fair Hous. Council v. Rommates.com, LLC(9th Cir. 2008)521 F.3d 1157, 1166 [defendant became a content
  provider by requiring an answer to discriminatory questions, defendant's unlawful questions sought unlawful
  answers as a condition to doing business]; Jones v. Dirty World Entmt Recordings LLC(6th Cir. 2014)755 F.3d
 398-408-409 [a service provider must require third-parties to enter unlawful or actionable content to be deemed
  a content provider]; FTC v. LeadClick Media {2nd Cir. 2016)838 F.3d 158, 175 [encouraging and managing
  another site to post fake news in order to boost web traffic and sales for client results in content creation]; and
(FTC v. Accusearch Ine. (l Oth Cir. 2009)370 F.3d 1187[no immunity for company that created offensive
 content by paying researchers to illegally obtain phone numbers,then resold the numbers online].}
          The People claim that Defendant Ferrer has gone a step beyond merely accepting payments for
 advertisements placed online. Allegedly, Defendant Ferrer created content, connected pimps and trackers
 wifih purchasers, and helped them avoid law enforcement. The People allege that, through Backpage's posfiing
 guidelines, Defendant Ferrer encouraged, maintained and assisted illegal prostitution for purposes of his own
 financial gain.

                a.      Edi#ing
        The People allege Defendants created a moderation system where terms would be deleted or blocked by
  Backpage but the user would still be allowed to post the advertisement and compensate Defendants. The People




                                                           13
                  Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 14 of 19




,/~'~ege that "such edits would nat change the users' intent....but merely create a disguise." (Amend. Comp.26}
'~. _pie People allege that these actions resulted in blocking certain prostitution terminology, but coded or obscured
   Iangu.age and pictures were allowed to be posted. The People allege that Defendant Ferrer directed staffto
   delete or block words that were code for underage girls, but allowed the advertisement to be posted for a fee.
 (Amend. Comp. 26) The People contend that this constitutes "material contribution" to the offensive material.
 (Pre-trial proceedings, July 14, 2017, p 26)
             In light ofthe People's acknowledgement that Backpage's edits would not change the user's intent, there
   can be no material contribution to the offensive content. Indeed, such actions generally fall within the scope of
   protected editorial functions. {See Doe v. Backpage.com LLC(lst Cir. 2016) 817 F.3d 12,20-21 [service
   providers' decisions on website structure, rules for posting and reposting -even when previously blocked -are
   protected publisher functions] and .Fields v. Twitter, Inc.(N.D. CaI. 2016} 217 F.Supp.3d 1116, 1122 [protected
   publishing activity included decisions about what third party content may be posted or reposted online].)
            Even ifthe edits ox posting rules allow advertisers to use coded language, this is insuffcient to render
  the website operator a content provider. The crucial distinction is between engaging in actions (traditional to
  publishers) that are necessary to the display of unwelcome and actionable content, and responsibility for what
  makes the displayed content illegal or actionable. (Jones v. Dirty World Entmt Recordings LAC(6th Cir. 2014)
  755 F.3d 398,414 [].) Here, zt is the third-party who is responsible far the illegal content ofthe advertisement.
            The People also allege that Defendants knew that the ads placed were for prostitution and Defendants
  pwrposefully crafted their posting procedures to maximize their profits from this prostitution. Yet courts have
     `ra.irzed from presuming to know a publisher's motivations for editorial decisions. First, "it is well established
~   ~at notice ofthe unlawful nature ofthe information provided is not enough to make it the service provider's
  own speech." (universal Corjzmun. Sys. v. Lycos, Inc. (1st Cir. 2007)478 F.3d 413, 420, citing Barrett v.
 .Rosenthal(2006)40 Cal. 4th 33). Thus, even if Backpage knew ofthe unlawfulness ofthe content ofthe ads,
  knowledge is insufficient to render Defendants liable. This is true regardless of whether Backpage even
  exercised its editorial discretion and deleted or blocked certain terms from ads. (See Doe II v. MySpace Inc,
(2009) 175 Cal.App.4th 561, 571 [immunity under section 230 applies even when self-regulation is
  unsuccessful or unattempted]; Doe v..Backpage.com, LLC(lst Dist. 2016) 817 F.3d 12,21 [rejecting claim that
  website operators should be liable for failing to provide sufficient protections to users from harmful content
 created by others].)
            Additionally, in Backpage.com v. McKenna(Wash. VV.D.C. 2012)881 F.Supp.2d 1262,the court
 recognized the difficulty in assigning knowledge of athird-party's intent to a publisher when that third party
 places an ad with Backpage. The court acknowledged that the pimp who publishes the advertisement certainly
 knows whether his offer is implicitly for sex, but expressed serious doubt that one could assign such knowledge
 to a publisher as to whether an advertisement "implicitly" offered sex. If an online service provider publishes
 advertisements that employ coded language, a reasonable person could be misled to believe that facts exist when
 they do not: an advertisement for escort sezvices may be just that. Moreover, ifthe offer is "implicit," a third




                                                           14
                  Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 15 of 19


 party cannot ascertain that which is being offered before the transaction is actually consuirunated — a fact not
 likely to be known by a publisher. (Id at 1279.}
~`        Finally, courts have stated that the motivation behind editorial decisions "do not alter the fact that the
 complaint premises liability on the decisions that Backpage is making as a publisher with respect to third-party
 content." (Doe v. Backpage.com, LLC(1st Dist. 2016} 817 F.3d 12, 21.) Irrununity depends on the source of
 the information in Elie injurious statement, not the source ofthe statement itself. (I~niversal Conzmun. Sys. v.
 Lycos, Inc., (1st. Cir. 2007)478 F.3d 413, 419-420 [immunity only applies when the infozmatian that forms the
 basis for the state law claim has been provided by "another information content provider"); 47 U.S.C. §230
 t~)~l)•)
         Here, the People acknowledge ~t1~,at advertisements are placed by third parties and Backpage's edits
"would not change the users' intent." Nor is there an allegation that Defendants) set up the website to require
 offensive content to be supplied, as in Roorrcmates, Bollaert or Dirty WoYld. As such, there is no material
 contribution to the offensive content in the advertisements, and the allegations reference traditional publisher
functions.

                 b.       Use ofProfile Information
         The People also specifically allege that "Defendants created profiles for the victims named in [several]
 counts[]without their knowledge." (Amend. Comp. 20, avert act 18) These false ar nonexistent profiles were
"created from Backpage data and [then] used on other websites." Allegedly, sometimes content that was edited
 out on Backpage was displayed on the affiliated websites of BigCity.com or EvilEmpire.com. In doing so,
 Defendants unlawfully used another's image "for the Defendants' own commercial gain," and to advertise their
~n product. (Amend. Comp. 25) The People claim that this "misappropriation" ofthe likeness of Backpage
 users resulted in content creation. (Amend. Comp.25)
         Similar allegations were considered in Dae v. Backpage.com LLC(lst Cir. 2016} 817 F.3d 12 and
Anthony v. Yahoo!Inc(N.D. Cal. 2006)421 F.Supp.2d 7257. The People cite.~4nthony as instructive. (Opp.
 12) In ~Inthony, Plaintiffs belonged to an online dating service through Yahoo!. Plaintiffs alleged that,Yahooi
created false profiles and seat those false profiles to users as enticement to renew their dating subscription. T'he
court refused Yahoo!'s claim ofimmunity under the CDA at the dismissal stage. The court stated that the
allegations that Yahoo! actively created false profiles, not merely that Yahoo! failed to delete the expired
profiles, were sufficient to allow the case to go forward.
        In Doe v. Backpage.com LLC(1st Cir. 2016)817 F.3d 12 ,plaintiffs brought claims against Backpage
alleging unauthorized use of a person's picture. Plaintiffs alleged that Backpage used their photos to garner
advertising revenues from their lxaffickers. (Id at 27.) The court found that although Backpage profited from
the sale of advertisements, it was "not the entity that benefitted from the misappropriation." Rather,the party
who benefitted from the misappropriation was the original advertiser. The court stated,"Matters might be
different if Backpage had used the pictures to advertise its owe services..." (Ibid.} (See also Perkins v.
Linkedln Corp(N.D. Cal. 2014} 53 F.Supp.3d 1222, 1247 [defendant was a content provider when defendant, in
an effort to increase its own business, unilaterally crafted and sent membership invitation einails to users'
contacts].)




                                                          15
                   Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 16 of 19




             The People assert that Defendant Ferrer falls under the above exceptions when he created and then used
(
,r ~^,~,
' `:j.afile information to increase Backpage revenue. Ye# the People acknowledge that the information used was
   "created from Backpage data." Thus,it is clear that Defendants did not fabricate the data, as in Anthony. There
    is no allegation that in taking the data from the Backpage ads, Defendants created the injurious nature ofthe
    matezial. (See Doe v. Friendfinder Networl~ Inc.(D,C. N.H. 2008)540 F.Supp.2d 288, 295 [website operator is
    not a content provider when there is no indication it contributed to the injurious character ofthe content].)
    Moreover, the People's allegation that the purpose ofthese "new" posts was to direct web traffic back to
    Backpage demonstrates that if a person was interested in the reposted profile, the person was redirected to the ad
    on Backpage. While additional advertisement revenue may have been a byproduct ofthis redirection, the
    original poster gained increased visibility of his ad. Increased visibility to the classified ads posted by third
    parties permissibly Leads to search engine optimization in an effort to increase the visibility ofthe information
    provided by the third party. (See Asia Econ. Inst. V. Xcentric Ventures LLC(C.D. Ca1. 2011) 2011 U.S. Dist.
    LEXIS 145380, *19 [increasing the prominence of a page in Internet searches do not amount to "creation or
    development ofinformation"].) Indeed, the very purpose ofthe online advertising accessed by the third party in
    placing an ad in Backpage was to provide accessibility to the public on a large scale. (See Ibid [the purpose of
    consumer reports is to provide accessibility to the public on a grand scale and "increasing the visibility of a
    statement is not tantamount to altering its message"]; See also M.tl. ex rel. P.D. v. Village Voice Media
    Holdings, ~,LC(E.D. Mo. 201 I)809 F.Supp.2d 1041 ["Whatever [Backpage] did to increase their profitability
    ad visibility, did not create the content ofthe offensive posted information."].)

~~                 c.       Overall Course of Conduct
           The People attempt to establish a pattern of an overall course of conduct to indicate Defendants sought
   to structure their business to obtain maximum profits from the illegal sex trade. The People allege that
   Defendants "manipulated" advertisements to evade law enforcement detection. The People state,"In this way,
   rather than prevent a child from being sold far sex, the Defendants would knowingly profit from the child's
   commercial sexual exploitation and assist the tricker to evade law enforcement." (Amend. Comp. 26)
           The People maintain Backpage's conduct is similar to J.S v. Vill. Voice Media Holdings, LLC(2015)
   184 'VJn.2d 95. In that case, advertisements featuring three minor girls were posted online on a site owned by
   Backpage. These girls became victims ofsex tricking and later brought suit against Backpage. Backpage
   moved to dismiss the case on fine basis ofimmunity provided by the CDA. The Washington Supreme Court
   refused to grant the motion to dismiss. {Id at 98-99.) The J.S. court stated that the case tinned on whether
   Backpage merely hosted the advertisements or helped develop the content ofthose advertisements. (.Fd at 101)
           Applying the applicable state standard for a motion to dismiss, the .I.S. court found that the plaintiffs
   alleged facts that, if proved true, would show that Backpage did more than simply maintain neutral policies
   prohibiting or limiting certain content. Specifically, those allegations included that Backpage intentionally
   developed its website to "require" information that allows and encourages illegal tricking of underage girls,
   developed content requirements that it knows will allow solicitors to evade law enforcement and that Backpage


~
`y/,


                                                           I6
                  Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 17 of 19


   knows that the foregoing content requirements are a fraud and ruse actually aimed at helping pimps and
   prostitutes. (Id at 102.)
~~         Here, however, the factual allegations fall short ofthose alleged in J.S`.. There is no allegation that
  Defendants required information essential to the illegal trafficking of underage girls. Instead, the People's
  allegations attempt to assign criminal liability to Defendants who offered an online forum, on which other
  people posted advertisements that Ied to prostitution, and that Defendants realized profits instead of"actively
  preventing" the sale of sex. These allegations confuse moral obligations with legal ones and have been rejected
  in other jurisdictions. For example,in M.A. ex rel. P.D. v. Village T>'oice Media .Holdings, LLC(B.D. Mo. 20i 1)
  809 F.Supp.2d 1041, Defendants were SUSTAINED immunity under the CDA for allegations that Backpage
  knowingly accepted a fee for advertisements leading to prostitution, and "created information" by hosting a
  search engine, providing instructions for increased visibility of advertisements and allowed for anonymous
  payment. (~'d at 1044.) (See also Doe v. Backpage.com LLC{2016)817 F.3d 12, 22 [rejecting the plaintiffs'
  assertion that Backpage participated in an affirmative course of conduct and actual participation in sex
  trafficking by charging for advertisements and allowing users to pay an additional fee for increased
  advertisement visibility and holding that "claims that a website facilitates illegal conduct #.hrough its posting
  rules necessarily treat the website as a publisher or speaker of content provided by third parties and,thus, are
  precluded by section 230(c}(1)."].)
          As alleged here, the prostitution took place as a result of an advertisement placed by a third party. Thus,
 the only "manipulation" would be zn the act of extracting the content from the original ad andlor from the act of
  physically posting the extracted content on a new site. Backpage's decision to charge money to allow a third
 natty to post content, as well as any decisions regarding posting rules, search engines and information on how a
(~ ;;r can increase ad visibility, are all traditional publishing decisions and are generally immunized under the '
 CDA.In short, the victimization resulted from the third party's placement ofthe ad, not because Backpage
 profited from the ad placement. (See Doe, supra,817 F.3d at 2Q [noting that the plaintiffs were harmed when
 they were trafficked through the advertisements whose content was created by a third party]; Cohen v.
 Facebao7~ Inc.(E.D.N.Y. May 18,2017)2017 U.S.Dist.LEXIS 76701, at *28-31 [Facebook immune from
 liability for allowing Hamas to use its platform to post offensive content that incited or encouraged terrorist
 attacks in Israel because although Facebook's role in publishing that content was an essential causal element of
 the claims, allowing liability to be imposed on that basis would inherently require the court to treat the
 defendant as the publisher or speaker of content provided by Hamas, and was impermissible under the CDA].)

          B.      Money Laundering Based on Prostitution
          The People charge Defendants with both prongs of money laundering based on a specific intent to
 promote prostitution in violation of 18 USC 1952, pimping in violation ofPenal Code section 266h, or knowing
 the monetary instruments represented the proceeds ofthe prostitution. (See counts IS-16)
          Referred to as the "Travel Act," section 1952 prohibits travel in interstate commerce or use ofinterstate
 facilities with intent to promote unlawful activity. (united States v Villano (10th Cir. 1976)529 F2d 1046.)
 The Travel Act defines an "unlawful activity" as any crime of prostitution under state law. (See United States v.




                                                          17
                 Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 18 of 19




 ~f"'~mpione (7th Cir. 1991} 942 F.2d 429, 434.). Section 1952 refers to state law only to identify the defendant's
't` ~~awful activiiy; it does not require that the state crime ever be completed or proved.(Ibid.)
            Although the parties do not discuss these specific charges at length, the previous discussion ofthe
    CDA's immunity provision as it relates to the pimping charges informs the Court's analysis with respect to
    these charges. As discussed above,the People are attempting to prosecute Defendants as ifthey were the
    speaker ofthe offensive contEnt leading to prostitution, which is prohibited under the immunity provision ofthe
    CDA. This Court rejected fihe People's claim that Defendants actually created the content that led to their
   ability to live and derive support and maintenance from prostitution proceeds, when the face ofthe complaint
   demonstrated that Defendants engaged in protected publisher functions. Because this Court has rejected the
   prosecution based on the theory that T7efendants engaged in pimping, their purported use of proceeds from
   prostitution cannot now serve as the basis for money laundering charges. As i-l~is Court has already determined,
   Defendants provide an online forum for third-party speech, and their decision to charge money for such postings
   constitutes activity protected under the CDA.

                                                      Conclusion
          As amply briefed by the parties, federal iaw provides broad immunity for Internet service providers from
  both federal and state prosecutions. Indeed, the 9~' Circuit fedexal appellate court has instructed such isnmuniiy
  be applied liberally. The underlying public policy is to permit, and promote,the robust growth ofthe Internet by
  shielding Internet providers from facing suit over the content created by those posting on their sites. If and until
  Congress sees fit to amend the immunity law,the broad reach of section 230 ofthe Communications Decency
      even applies to those alleged to support the exploitation of others by human trafficking.
    1
          HovcTever, immunity afforded to iraternet service providers is not without limit. Even the most ardent
  defenders of a vigorous world wide web would have to concede that if a provider engaged in their own criminal
  acts, versus those of their customers,immunity must fail. And so it is in this case. While the charges relating to
  pimping will not be allowed to proceed, the offenses pertaining to allegations that the Defendants themselves
  engaged in financial crimes, to include bank fraud and money laundering to disguise their business dealings,
  will survive the demurrer stage.


  Court's ruling:
        Defendants' request to enjoin further prosecutorial investigation and return ofthe materials seized is
        OVER.R.ULED.
        Defendants' request for judicial notice is OVERRULED,except as to the prior charges and orders
        grantzng the demurrer and dismissal. Within that contest, the People's motion to strike the remaining
        exhibits is SUSTAINED.
        Defendants' request to assign the case to the Honorable Michael G. Bowman is OVERRULED.
        Defendants' demurrer is SUSTAINED for counts 15-16, 28-40, OVERRULED as to the remainder of"
        the charges.
r;._



                                                          zs
              Case 2:18-cr-00422-SMB Document 522-4 Filed 04/16/19 Page 19 of 19




~(    )

     Dated:

                                           Honorable Lawrence G.Brown
                                           Judge of the Superior Court of California
                                           County of Sacramento




~./
